 BALLOUBRICK CO.Ballou Brick Co.andLodge 1426,International As-sociation of Machinists and, Aerospace Workers,AFL-CIO. Cases 113-CA-8230 and 18-RC-1343831 October 1985DECISION, ORDER, AND DIRECTIONBY MEMBERS DENNIS,JOHANSEN, ANDBABSONOn 10 June 1985 Administrative Law JudgeThomas E. Bracken issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Ballou BrickCo., Sergeant Bluff, Iowa, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Order, except that the attached notice is sub-stituted for that of the administrative law judge.IT IS FURTHER ORDERED that in Case 18-RC-13438 the challenges to the ballots of Robert C.Bean, Brian L. Brady, Michael Holmes, Russell T.Ingalls,David J. McCarthy, Bryan D. Palmer,Curtis Palmer, John Palmer, Danny Pojar, KevinRuring, Edward Thompson, and Ronald Warstlerare overruled.iThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect,Standard DryWall Products,91NLRB 544 (1950), enfd.188 F 2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe lindiogsIn sec F,1,2, of his decision the judge inadvertently found that the 6-month limitations period of Sec 10(b) ran until 23 June 1983 The correctdate is 7 lime 19832 in agreeing with the judgethat theRespondent violated Sec 8(a)(3)and (1) ofthe Act, wedo not rely on his conclusion that the Respond-ent's hiring of labor consultant Smith demonstrated union animus,seeAllGlass AquariumCo, 214 NLRB117, 119(1974), or his reliance on Hill'sprediction in May that bad business conditions would be irreversible for along period of timeWe further disavow the judge's unsupported infer-ence, at fn38 ofhis decision,that Smith effectuated the revision in theRespondent's 1983 PolicyStatement.Finally,we disavow his commentthat employee Peterson was not among those laid off because his skillsmade him a "remarkable bargain"for the Company41DIRECTIONIt is directed that the Regional Director forRegion 18 shall, within 10 days from the date ofthisDecision,Order, and Direction, open andcount the ballots of Robert C. Bean, Brian L.Brady,Michael Holmes, Russell T. Ingalls, DavidJ.McCarthy, Bryan D. Palmer, Curtis Palmer,John Palmer, Danny Pojar, Kevin Ruring, EdwardThompson, and Ronald Warstler and thereafterprepare and cause to be served on the parties a re-vised tally of ballots which will, if the Union re-ceives a majority of the valid votes cast, providethe basis for issuing a certification of representa-tive.Should the Union not receive; a majority inthe revised tally, the Regional Director shall setaside the election and hold a second election.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT request employees to engage inthe surveillance of union activities and sentimentsof other employees.WE WILL NOT interrogate employees concerningthe union activities and sentiments of others.WE WILL NOT inform employees that if theyengage in union activities they will be discharged.WE WILL NOT threaten employees with dis-charge or plant closure if they engage in union ac-tivity.WE WILL NOT maintain a policy of encouragingemployees to report the union activities of otheremployees to management.WE WILL NOT promulgate and maintain an un-lawfulno-solicitation/no-distributionrulewhichinterfereswith our employees' solicitation and dis-tribution of literature activities during the employ-ees' own time, such as lunch and break periods.277 NLRB No. 9 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT create the impression of surveil-lance of the union activities of employees.WE WILL NOT discharge, lay off, terminate, orotherwise discriminateagainstyou because youjoin, support, or engage in activities on behalf ofMachinists Lodge 1426, or any other labororgani-zation.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Robert C. Bean, Brian L. Brady,Scott T. Clark, Russell T.Ingalls,David J. McCar-thy, Bryan D. Palmer, Curtis Palmer, John Palmer,Danny Pojar, Kevin Ruring, Kenneth Sopoci,Edward Thompson, and Ronald Warstler immedi-ate and full reinstatement to their former jobs or, ifthose jobs no longerexist,to substantially equiva-lent positions,without prejudice to their seniorityor any other rights or privileges previously en-joyed and WE WILL make them whole for any lossof earnings and other benefits resulting from theirdischarge, less any net interimearnings,plus inter-est.WE WILL notify each of them that we have re-moved from our files any reference to their dis-charge and that the discharge will not be usedagainst them in any way.BALLOU BRICK Co.Barbara Isaacman, Esq.,for the General Counsel.Roger J.Miller,Esq.,andPatrickJ.Barrett,Esq.(McGrath, North, O'Malley and Kratz, P. C.),of Omaha,Nebraska, for the Respondent.Harold P. Lorenz, G.L.R.,of Bridgeton, Missouri, for theCharging Party.DECISIONSTATEMENT OF THE CASETHOMAS E. BRACKEN, Administrative Law Judge.These consolidated cases, consisting of an unfair laborpractice case and a representation case, were heard inSioux City, Iowa, on September 20-22, November 1-4,December 5-9, 12-16, 1983, and January 16-17, 1984.The charge in Case 18-CA-18230 was filed on May 23,1983,1 and the complaint was issued on July 15, amendedon September 13 and also at the hearing. The complaintalleges that Ballou Brick Co., the Respondent, violatedSection 8(a)(1) and (3) of the National Labor RelationsAct. On July 20, the Respondent filed its answer, deny-ing the material allegations of the complaint, and onAugust 16 filed an amended answer that contained twoaffirmativedefenses.On May 2 Lodge 1426, the Union, had filed a petitionfor a representation election in Case 18-RC-13438. Pur-1All dates are in 1983 unless otherwise stated.suant to a Decision and Direction of Election issuedJune 15 by the Acting Regional Director, an electionwas held on July 15 in a unit found by the Regional Di-rector to constitute an appropriate bargaining unit2 Thetally of ballots served on the parties following the elec-tion showed that 30 valid votes were counted, with 20cast for the petitioning union and 10 for the Employer.In addition, there were 13 challenged ballots, making atotalof 43 valid votes plus challenged ballots, whichmeant that the challenged ballots were sufficient innumber to affect the results of the election. On August 4,the Acting Regional Director issued a supplemental deci-sion and order directing that a hearing be held with re-spect to the challenged ballots of Robert Bean, BrianBrady,Gary Brady, Michael Holmes, Russell Ingalls,David McCarthy, Bryan Palmer, Curtis Palmer, JohnPalmer,Danny Pojar, Kevin Ruring, Edward Thomp-son, and Ronald Warstler, and that Cases 18-CA-8230and 18-RC-13438 be consolidated for purposes of hear-ing, ruling, and decision by an administrative law judge.3IssuesA. Whether the Respondent violated Section 8(a)(1) ofthe Act by1.Threatening to discharge any employee who at-tempted to obtain union representation at the Company.2.Threatening reprisals on an employee if he contin-ued to engage in protected, concerted activity.3.Threatening an employee with discharge if he fileda safety complaint against his employer.4.Telling an employee that certain employees hadbeen fired because of their union activities.5.Threatening to close the plant at Sergeant Bluff andtransfer the work to another facility in order to avoidunion representation.6.Unlawfully requesting employees to engage in sur-veillance and interrogating them about union activities ofother employees.7.Threatening to reduce hours of work if employeesvoted for the Union in the upcoming election.8.Maintaining in effect an unlawful policy of encour-agingemployees to report the union activities of otheremployees to management.9.Maintaining in effect an unlawful no-solicitation/no-distribution rule.10.Creating the impression of surveillance of theunion activities of its employees.11.Unlawfully requesting an employee to engage insurveillance and interrogating him about the union activi-ties of other employees.2The appropriate collective-bargaining unit, as set forth in the Deci-sion and Direction of Election, isAll full-time and regular part-time production and maintenance em-ployees employed by the Employer at its Sergeant Bluff, Iowa facili-ty, including technical services department and panels/samples de-partment employees;excluding sales department employees,officeclerical employees,professional employees, guards and supervisors asdefined in the Act.8On the first day of the hearing the representative of the Union with-drew its challenge to the ballot of Michael Holmes and agreed that itshould be counted.All parties agreed to this stipulation BALLOU BRICK CO.B.Whether the Respondent violated Section 8(a)(3)and (1) of the Act by terminating its employees RobertC. Bean,Brian L.Brady,Gary L.Brady, Scott F. Clark,Russell T.Ingalls,David J.McCarthy,Bryan D.Palmer,CurtisPalmer,JohnPalmer,Danny Pojar,KevinRuring,Kenneth R.Sopoci,4Edward Thompson, andRonald Wafstler.On the entire record,5 including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed by the General Counsel and the Compa-ny, I make the followingFINDINGS OF FACT1. JURISDICTIONThe Company,an Iowa corporation,is engaged in themanufacture and sale of bricks and related products at itsplant in Sergeant Bluff, Iowa,where itannually shipsgoods valued in excessof $50,000 directlyto customersoutside the State.The Companyadmits, and I find, thatit is an employer engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(2),(6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundBallou BrickCo. (theRespondentor the Company),has been engaged in the makingof brick forover 100years, and at no time have its employees been represent-ed bya union.It is a whollyowned subsidiary of SiouxCityBrickand Tile Co.,whose corporate offices are lo-cated inSioux City, Iowa. Theparent company alsoowns two other brick manufacturers,one of which is theUnited Brickand Tile Company ofIowa, located inAdel, Iowa. The employees at the Adel brickyard arerepresentedby the UnitedGlass and CeramicWorkersLocal No. 142, and havebeen since the plant was pur-chased bythe parent company in 1958.The Ballou brickyard, the only oneinvolved in thiscase, covers a 178-acre tract of land in Sergeant Bluff, asuburb of SiouxCity.It is a completely integrated plant,withclay being mined onthe Company's extensive prem-ises.The clayis transported fromthe pit tothe manufac-turing complex, where it is dumped into the grindingroom,processedthroughvarious procedures,and even-tually emerges as finishedbricks.On a normal day,50,000 to70,000 bricksare manufactured.The majorityof thebricks soldby theRespondent are to be used inthe construction of commercial and public buildings,withsome being sold for the construction of houses.Some bricks are sold retail from a shed in the yard, but4Name amended at the hearing from Sopoh5After thehearing had been closed,the Respondent filed a volumi-nous motion to correct the transcriptThe GeneralCounsel,in turn, fileda lengthy response. I thereafter issued an order granting in part and deny-ing in part the Respondent'smotion,ALJ Exh 843this is a negligible amount as most bricks are sold bysalesmen throughout a wide area of the Midwest.No firebricks are manufactured at the Sergeant Bluff plant, butsuch bricks are manufactured at Adel.The sprawling plant consists of a number of buildings,with the plant's office building sitting in front,,adjacentto a state highway: Near it are buildings housing themaintenance department and the sample department. Tothe rear is a 300-foot long building that dominates thearea.It contains the two kilns in which the raw clay isburned so as to convert it into brick.Adjacent to it areseveral other small buildings.There is also a rail loadingdock for boxcars and a loading dock for trucks.Finishedbricks are carried from the kiln by forklift trucks andstocked in a large open storage area to await shipment toeventual purchasers.The storage area extends from anarea in front of the kiln building to an area well to therear of that structure.John D.Hill,who has worked for the Respondentsince 1948, is the chief operating officer of the Company,and has his office in the Sergeant Bluff complex. NormanMahoney (N. Mahoney),an employee for 13 years, is themanufacturing operations manager and also has an officein the Sergeant Bluff plant.His father,ParnellMahoney(P.Mahoney), is the chief executive officer of the parentcompany and his office is in SiouxCity.Orville Ingallswas the plant superintendent,and a longtime employee,having come up through the ranks,while working inevery department.There were two assistant plant super-intendents,WilliamHeckart andWilliamWiseman.Heckart was also the supervisor of the packaging depart-ment,and Wiseman was also the supervisor of the main-tenance department. Other persons who were concededto be the statutory supervisors by all parties were R.Horner,V. Covington,R. Heilman,and D. Clausen.In the operation of this brickyard in the spring of1983, the Company employed 4 executives, 3 office em-ployees, 9 or 10 supervisors,and 46 or 47 hourly paidplant workers. One of the major factual issues of the caseis the status of Gary Brady. The Respondent contendsthat he is a statutory supervisor and the General Counseland the Union contend that he is not such a supervisorbut, at most,a leadman.Throughout the hearing there was constant referencesto the "project."Itsmajor parts consisted of the con-struction of a 17,000 square foot building, the addition ofa second monorail packaging machine, and the buildingof a mill room. In the mill room was to be installed acomputerized brick setting machine,purchased from anoutside contractor.The entire cost of the project was$900,000,with the purchased computer costing $190,000.N. Mahoney was in overall charge of the project. As de-scribed by Hill and N.Mahoney, its purpose was to in-crease the brick manufacturing capacity of the plant by15 to 20 percent.The additional building structure and the monorail hadbeen completed in the spring of 1982. In the fall the em-ployees were starting to work in the mill room with thelast phase of the project being the actual installation ofthe equipment. Wiseman, the assistant plant superintend-ent,was in direct charge of this installation, and super- 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDvised the employees working on the project. The bulk ofthe employees working on the project were employeessecured from various departments, mainly packaging,who would be assigned to it by Ingalls on various days.Although these unskilled workers were sometimes re-ferred to during the hearing as a labor pool, as Ingallstestified, no employee was hired for a labor pool, and allactually had assigned jobs in specific departments.In September, N. Mahoney hired two skilled electri-cians,Edward Thompson and James Osterholt, both ofwhom also worked on the project.6 Two other skilledemployeesworked on it somewhat regularly, DaveMcCarthy and John Longstreth.B. CredibilityAs in many of these cases, the resolution of testimonialconflicts is of critical importance. Because of the largenumber of witnesses and the length of the hearing, thereare many such conflicts in this case between the testimo-ny of the General Counsel's witnesses and the Respond-ent'switnesses, particularly in regard to the allegationsconcerning the independent 8(a)(1) charges.I have particularly noted those instances that the Re-spondent indicates in its 100-page brief, as reflecting onthe testimony of certainwitnessesfor the General Coun-sel. I have found the testimony of the General Counsel'switnesses,with one exception, to be generally reliableand have generally credited their testimony. From myobservation of the demeanor of the witnesses, as well asfrom consideration of the record, I am convinced theywere striving to tell the truth as best they could recallthe facts, and letting the chips fall where they would.They also withstood long and searching cross-examina-tion,while the hearing was conducted under the rule ofexclusion of witnesses. However, I do have reservationsabout the testimony of Dale Watchorn and I do notcredit his testimony except where his testimony agreeswith findings made herein. Also, several of the GeneralCounsel'switnesses,Scott Clark, James Osterholt, Mi-chaelOwens, and Curtis Petersen testified against theRespondent while still in its employ, further supportingtheir credibility.The Respondent's witnesses did not impress me as wit-nessesinwhose testimony I could have confidence as toaccuracy or reliability. Rather, I received the strong im-pression that they were loyal advocates, artfully tryingto furnishanswersthat helped their Company'scause,rather than trying to state the facts as they actually re-membered them. John D. Hill and N. Mahoney, two ofthe three Company's chief officers, while highly educat-ed,were particularly evasive, nonresponsivewitnesses,and in addition N. Mahoney'was ,amost hesitant, vacil-lating witness.C. The Start of the Union CampaignAround March 1 Ray Horner, the Respondent's millroom supervisor, telephonedRichard Sturgeon, theUnion's business representative, at his home in SiouxCity, and stated that he would like to fmd out the me-6 Their interviews will be discussed in detail belowchanics of organizing a union at the Respondent's Ser-geant Bluff brickyard. 7 The veteran union official, aswas his custom, posed certain questions to Horner, andarrived at the conclusion that Horner was a statutory su-pervisor.He then told Horner that supervisors were notprotected under the Act and that he should back off andnot have anything to do with any union activity, "but ifthere was interest at the brickyard, one of the employeesshould call him."8On April 18, Horner approached Timothy Heilman (T.Heilman),anhourlypaidmaintenancedepartmentwelder, and told him that as a supervisor he could notget involved in a union campaign but that T. Heilmancould.9 Horner then told T. Heilman that the employeesat the Adel brickyard were represented by a union, and,made $2 an hour more than the Sergeant Bluff employ-ees.A day or so later, T. Heilman asked David McCar-thy, another maintenance department employee, if hewould be interested in attending a union organizingmeeting, and McCarthy advised him that he would. OnApril 21, T. Heilman telephoned Sturgeon and theyagreed to have, a meeting of interested employees at themachinists union hall in Sioux City on Saturday, April23.On the following day, T. Heilman talked to othermaintenance employees,CurtisPetersen and CurtisPalmer, and asked them to tell other employees that ameeting would be held at the union hall. On Fridayevening, Petersen met Gary Brady (Brady) after work, ,and asked him if he would be interested in attending themeeting at the union hall. Brady advised him that hewould as he was an hourly paid employee.At the Saturday meeting Brady and about 14 or 15 ofthe Respondent's employees were present, and most ofthem signed union authorization cards. It was then decid-ed that a meeting would be held on the followingMonday afternoon, after work, at Judy's Bar,10 a tavernfrequently visited by the employees of the Respondent.Also, as an inducement to secure attendance at this meet-ing,McCarthy and several other employees, includingBrady, chipped in $1 or $2 each so as to purchase a kegof beer, which would allow the beer to be free for_ allattending the meeting. Since McCarthy lived near Judy'sBar, it was agreed that he would arrange for Judy tohave the keg ready for the employees at 4:30 p.m. onMonday, April 25. McCarthy and others took blank au-thorization cards from the Saturday meeting to try tosecure additional signatures.On Monday, April 25, about 9:30 a.m., according toBrady, Assistant Plant Superintendent Heckart came tothe front of the panel room, the department in whichBrady worked, and beckoned for, Brady to come out.Brady described the conversation as follows:'Sturgeon's first contact with one of Ballou's employees was in Janu-ary,when Dale Watchorn came to him. Watchorn had been suspendedby the Respondent and wanted to know what action he could takeagainst the Company Sturgeon advised him to file a charge with theBoard, and file for unemployment compensation.Sturgeon's testimony was uncontradicted as Horner did not testifyAnother Heilman worked at the brickyard, Roger Heilman, who wasan uncle of T Heilman, and was the loading and shipping, supervisor10 Judy's Bar was inSergeant Bluff, several blocks from the brickyard BALLOU BRICK CO.He says, "Boy, you guys sure pulled that one offslick," and I kind of played dumb and I says, "Well,what do you mean." Be says, "Well, the way youguys got all those cardssigned lastSaturday at thatmeeting."Q. Did you say anything else?A.Well, no, I didn't say anything, but then headded, he says, "You know, it is really kind offunny because John Hill, Norman Mahoney, or Or-ville Ingalls, none of them knew anything about it."Q. Then what happened?A. That was the end of the conversation.Brady's testimony as to this conversation is uncontradict-ed as Heckart did not respond to it. I credit Brady's tes-timony and find that the Respondent did have knowl-edge of the Saturday meeting at the Machinists hall.About 4:30 that afternoon, employees were lined up atthe plant's timeclock ready to punch out. N. Mahoneyand Supervisor Covington appeared and asked for volun-teers to complete a repair job that had started that day.When no one volunteered N. Mahoney asked who hadbeen working on it, and McCarthy and Curtis Palmerspoke up and stated that they had been so doing. N. Ma-honey then asked them to stay and work on the repairjob,but both said they had previous commitments.McCarthy did advise that he would return in a half houror 45 minutes but the operationsmanagerdid not acceptthe offer, and informed them that he was going to talkwith them about it the next day.On the following morning, N. Mahoney called McCar-thy, and then C. Palmer to his office. As N. Mahoneytestified, he toldMcCarthy that "it was kind of odd" astowhy he did not want to work overtime. WhenMcCarthy replied that he had to go buy beer for a beerparty, the operationsmanager then stated that hethought it was strange for McCarthy to have gone tobuy the beer when he had known "apparently" that therepairjob had to be finished that day. C. Palmer testifiedwithout contradiction that when N. Mahoney asked himwhy he had not worked the previous evening, and if hehad been at Judy'sBar,he replied that he had to go pickup medicine for his wife. The inference is clear from theabove testimony that N. Mahoney was fishing for infor-mation, and knew of the union meeting at Judy's.The meeting at Judy's place began shortly after 4:30p.m., the plant's closing time for rank-and-file employees.McCarthy counted 28 plant employees as present. Unionauthorization cardswere signed and about 5 p.m. T.Heilman collected them, and took them to the union hallin SiouxCity and gave them to Sturgeon. Shipping Su-pervisor R. Heilman, who was a regular customer ofJudy's, arrived after the cards had been picked up to betaken into town by T. Heilman, and stayed to drinkbeer." Brady arrived shortly after 5 p.m., as he hadd'During this period the hourly paid employees workday was from 7a.m. to noon and 12.30 to 4:30 p.m. Supervisors come in one-half hourbefore the plant employees and left one-half hour later, for a workday of6:30 a.m. to noon and 12:30 to 5 p.m.45been told that day by McCarthy that they were going tohave a keg of beer that evening at Judy's, and he had infact,contributed a couple of dollars for its purchase.While Brady did not testify how long he remained atJudy's, theMay 2 memorandum from labor relationsconsultant Smith to P. Mahoney, General Counsel's Ex-hibit 47, points out that on April 25, "his car was still atthe tavern at 6:30 p.m. 4/25/83."On the following morning, Scott Clark, a packagingemployee, was questioned by his supervisor, Bill Heck-art, about the union card signing meeting. This conversa-tion is discussed at length in section III(1),11, below.D. The Company's Response to the Union's Campaign1.The meeting of April 28By letters dated April 25, Sturgeon forwarded to theRespondent at its Sioux City and Sergeant Bluff offices ademand that Local 1426 be recognized as the collective-bargaining representative of the Company's productionand maintenanceemployees. On the receipt of these let-ters on April 26, the Respondent contacted Donald J.Smith, a Sioux City labor relations consultant, who hadhandled the prior matter involving the charge filed byWatchorn against the Respondent. By letter dated April28, Smith advised the Union that his client would notrecognizeit asthe collective-bargaining representative ofitsemployees, as it had a good-faith doubt that it did,and suggested that the Union pursue its claim throughthe Board. Smith also suggested to P. Mahoney that hehold a meeting with the Respondent's managerial person-nel and supervisors,as soon aspossible. Itwas agreedthat on April 28, at 4 p.m., Smith would meet at thebrickyard with top management officials, and then at 5p.m. he would then meet with the plant's supervisors.At 4 p.m., on April 28, Smith did meet at the Re-spondent's office in Sergeant Bluff with John Hill, Par-nell, and Norman Mahoney, and President Frank Butte.Smith then presented to them themattershe was goingto cover at the upcomingmeeting.Earlier on the sameday,N.Mahoney had instructed Plant SuperintendentOrville Ingalls12 to inform all supervisors to attend ameeting to be held at5 p.m. Ingallshad done so, includ-ing Brady. Brady and Ingalls arrived at the meetingroom at thesame time,only to have Hill ask them bothto step into Hill's office. Hill then informed Brady thatthere was an attempt being made to unionize the plant,and as the sample department was not a part of the pro-duction unit sought by the Union, there was no need forBrady to attend the meeting. Hill then told Brady he wasnot to attend the meeting. 13At 5 p.m., the fourtop managementofficialsmet withthe supervisors. Hill opened the meeting by telling themthat it was a sad day as the Company was "under the12Orville Ingalls had a nephew working in the plant at the time, Rus-sell Ingalls.Orville Ingalls plays a major role in this case and will behereafter referred to as IngallsWhen Russell Ingalls is referred to, it willbe as Russ Ingalls.13At this time, Hill knew that Brady had attended the union meetingat Judy's Bar, and as described by Hill he was "subject to suspicion ofdisloyalty." 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDthroes" of being unionized. Hill read aloud the Union'sletter in which it had requested recognition,and then in-troduced Smith, who proceeded to conduct the meeting.A 3-hoursession then began,with a wide discussion ofprevious complaintsmade by employees concerningwages, hours,and conditions of employment that wereknown to the supervisors.Supervisors were then askedto name those employees who they thought were poten-tial union leaders. Among those named were the follow-ing:Brady,14 by just about every supervisor present;McCarthy, by N. Mahoney; Ed Thompson, by Coving-ton,who informed the group that he had worked withThompson-at the union plant of Zenith; Curtis Petersenand Tim Heilman.Roger Heilman informed those present that he had acci-dentallywalked into the union meeting on Mondaywhen he had stopped by Judy's for a beer, and had im-bibed in the free beer and played some pool. Smith ad-vised him not to discuss who had attended the meetingwith anyone so that surveillance could not be claimed.The final order ofbusinessinvolved thepassingaround by Hill of copies of the March 1983 absentee listof all hourly paid employees, to each manager and super-visor. Smith then told them that the Company was goingto take a confidential poll to see where Ballou Brickstood with its employees. On the left side of each listwas the name of each hourly employee, in alphabeticalorder. Smith then told the supervisors to make threetopic column headings, consisting of "Yes," "No," and"QuestionMark."Then, alongside each employee'sname, the supervisor was to mark under the appropriatecolumn heading, his opinion as to whether the employeewould vote for the Union, not for the Union, or did notknow, as if the election was to be held the next day. Thequestionnaireswere then marked by each manager andsupervisor, initialed, and collected by Smith. Smith stud-ied the marked up lists, and informed Hill that"thingslooked bad." He then took all of the forms to his office.2.The layoff of May 13, 1983N. Mahoney testified that a management group deci-sion15 had been made in April to lay people off after theproject was completed.16 The record does not discloseany action thereafter taken by Hill, N. Mahoney, oranyone else to prepare for a layoff or a shutdown untilafter the April 28 meeting conducted by Smith.N. Mahoney testified that the morning of May 2, aMonday, he and Ingalls had a preliminary discussion of amanning table, General Counsel's Exhibit 46. This one-14 Smith's voluminousfour-pagetyped memorandumon the April 28meeting statesthat Bradywas "an ex-UPSTeamster," and that his carwas still at Judy's Placeat 6.30 p m.,at the unionbeer party Monday,April 25, 1983.15 The management committee consistedof P. Mahoney, N Mahoney,Hill, and PresidentFrank Butteand it met on a monthly basis16 Jt. Exh. 14(m) is the minutes of a management meeting held onApril 4, and is wordedin broad generalities.The thirdparagraph readsthat with the growing inventory "we have nochoice exceptto close ourplant soon" In the fifth paragraphit statesthat "we willcut our workforce back to the boneas soon as possible" and in the sixth paragraph "Itwas requested that JohnHill and Norman Mahoney prepare a plan forlaying off people,and at our next management meeting we would makeour final decisionwhat [sic] we should do."page document dated May 2, 1983, contained no names,but set forth in N. Mahoney's handwriting the number ofpositions and job descriptions that had to be filled tokeep the plant operating after the layoff, for a total of 32people.17 The operations manager also testified that hemade up a preliminary layoff list, and had listed thenames of the employees to be laid off,in alphabeticalorder.N.Mahoney identified this listing as GeneralCounsel's Exhibit 45,18 a one-page handwritten docu-ment which reads as follows:5/2/83Possible Layoff List (Hourly)AlphabeticalPreliminaryBob BeanBrian BradyRoger KummerDave McCarthyBryan PalmerCurtis PalmerJohn PalmerDan PojarKevin RuringCraig SteigKen SopociEd ThompsonRon WarstlerFinalBob BeanBrian BradyScott ClarkRuss IngallsDavid McCarthyBryan PalmerCurtis PalmerJohn PalmerDan PojarKevin RuringKen SopociEd ThompsonRon Warstler45 Hourly (without office)-13 layoff after #2 M.R. completed32 remainingSupervisoryDave Clausen to SamplesGary Brady-layoff due totoo many supervisors afterlayoff Norman P. MahoneyN.Mahoney was very vague as to when he actuallymade his layoff list, as-shown by the following testimo-ny:Q. Do you recall exactly when you made up thelayoff list? The preliminary one?A. I think I testifiedearlier thatI couldn't recallexactly when I made it up.Q. Butitwas sometimebefore May 2nd?A. To the best of my recollection, itwas, I don'tknow, I may have started it on Saturday (April 30)17N Mahoney testifiedthat G C.Exh 46, was not the original docu-ment he made up, as he threw it away after he copied it. I do not creditN. Mahoney's testimony The Respondent was most meticulous in its re-tention of documents,and throughout the hearing could always come upwith handwritten documents to back up any position that was in itsfavorAlso, the Respondent kept voluminous records of N Mahoney'shandling of the 1982 and 1981 layoff,which will be reviewed hereafter.With Smith's admonition on April 28 to follow the 1982 layoff proce-dure, it is incredible that a few days later N.Mahoney would not havekept the original manning table18N. Mahoney testified that G C Exh. 45, was dated May 3, 1983,and was a rewrite of the original list he wrote May 2, 1983 I do notcredit his testimony as the document is dated "5/2/83 " BALLOUBRICK CO.47you know,and finished it up Monday morning, butQ.Might you've started it on Friday(April 29)?A. I don't remember exactly when it was.Ingalls testified that N.Mahoney had come to him in"late" April and told him that, because of the completionof the project and economic conditions,itwas going tobe necessary to reduce the crew between 12 to 14 em-ployees. Ingalls testified that he knew what he had to dofrom what he had done in the 1982 layoff.The plant su-perintendent then made his manning list showing each in-dividual station,and put with it the name of the personworking there at that time.He gave this list to N. Ma-honey prior to May 2,but at the time of the hearing didnot, know what had become of it.Ingalls also made a listof people he thought should be laid off.Ingalls did meet with N. Mahoney at 8 a.m. in themorning of May 2,and showed him his,manning table,but not his list of people he thought should be laid off.N.Mahoney'sand Ingalls'listswere almost identical,with Ingalls'listnot calling for the layoff of McCarthyor Roger Kummer. N. Mahoney's list did not call for thelayoff ofRuss Ingalls, the plant superintendent's nephew.Neither list originally contained any mention of GaryBrady.The two officials then discussed their choices anditwas agreed that Russ Ingalls should be laid off.The two officials then met with Hill in the midmorn-ing,using N. Mahoney's list. Supervisors Wiseman andHeckart were called in to give their opinions of the em-ployees listed for layoff.As a result of their appraisals itwas decided that Roger Kummer and Craig Steig shouldnot be laid off, but that Scott Clark should be. N. Ma-honey then listed alphabetically alongside the names setforth on his preliminary list under his caption "Final,"the list of employees to be laid off, as set forth in Gener-alCounsel'sExhibit 45 above.The final list contained 13names, the same number as on the preliminary list. Theonly different names appearing on the final list, wereScott Clark and Russ Ingalls.Later that morning, N. Mahoney,Ingalls, and Hill metwith P.Mahoney and consultant Smith at the Company'sSiouxCityoffice.At this meeting Smith provided P. Ma-honey with copies of his four-page memorandum con-cerning the April 28 meeting at the Sergeant Bluff office.When asked what was discussed at this meeting, N. Ma-honey testified:Don Smith was telling us that because he expectedthat there would be an unfair labor practice chargeover the layoff,that we had to be very careful howwe went about our layoff,in terms of following outpast patterns and so on. z 9On May 10 or 11,Hill began extensive preparations bywhich he would notify the employees concerning theplanned layoff.He drafted long and detailed letters ad-dressed to each employee who was to be laid off,datingeach letter May13. (G.C.Exh. 11.)Each letter was cap-tioned"SUBJECT:PERMANENT LAYOFF(TERM I-is Smith's services were terminated around May 10, and a new firmretained.NATION) EFFECTIVE MAY 13, 1981" In these let-ters Hill primarily blamedthe layoffon the assertion thatthe Company had "aboutrun out ofpiling space andmoney for continued accumulationof inventory," andthat it had aninventoryof "approximately 20 millionbricks."Theseletters advised the employeesthat theywere"being given permanentlayoff,whichfor all in-tents and purposes is the same as termination."The em-ployees werefurtheradvised thattheir layoffswere notfor misconduct,but were "a reflection of business condi-tions,which we see to be irreversible,for atleast the bal-ance of this year and possibly longer."The employeeswere further told to seek other employmentand to filefor unemployment compensation.Hill also prepared awritten speech which he planned,to give tothose em-ployees who were not laidoff. (R. Exh. 40.)Late in theday on Friday,May 13, the employees, insmall groups, were toldby Assistant PlantSuperintend-entWiseman to go to theoffice ofHarold Newman, Re-spondent's technical services manager.211 Present wereHill,N. Mahoney,Ingalls, andWiseman.Hill held in hishand a document2' and proceededto tell the employeesthatthey werebeinglaid offfor economic reasons astheyhad an inventory of 20 millionbricks, andno pilingspace or money for additionalinventorythat it was apermanentlayoff,but was not for misconduct,and theyshould seek other employmentand file for unemploy-ment compensation.Employeeswith company toolswere told to turn them in.Each employeewas given twopaychecks, one for the regular workweek of May 4through May11, and the secondcheck for work done onMay 12 and13.They werealso given copies of Hill'slayoffletter.22Following the meetingsinwhich the 12 employeeshad been notifiedof their layoffs,the remainingemploy-ees of the Respondent were notifiedby their supervisorto report for a 4:15 p.m. meeting in the octagon room.Present were Hill, N. Mahoney,and Ingalls. Hill pro-ceeded to read his typed speech to the assembled em-ployees.23The chiefoperatingofficer toldthe employeesthat because of poor economic conditions,and 'an inven-toryof "approximately 20,000,000 bricks" the Companyhas been compelled to lay someemployees off. At theend of his speech,Hill looked up and told the assembledemployeesthat theyshould feellucky because they werethe survivors.Whenthe meeting was over,Bradywas leaving theoctagon roomwiththe other,employees,when Ingallsstopped him, and told him that Hillwanted to talk tohim. Brady and Hill walkedto Newman's office, where20One such group consisted of McCarthy, Curtis Palmer, and EdThompson. Their testimony of what occurred at the meeting is uncontra-dicted21 This typed document, dated May 13, 1983, was captioned "INFOR-MAL COMMENTS," R Exh. 39.22 Scott Clark was not at work on May 13. On the following Monday,May 16, when he arrived at the plant he went to Hill's office N Ma-honey and Supervisor Heckart were called in, and Hill then informedClark that he hadbeenlaid off, reading some portions of the layoff letterbefore handing it to him, with his paychecks23The document had been drafted by Hill, dated May 13, 1983, andwas captioned "REMARKS TO RETAINED PERSONNEL " (R Exh.40.) 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey were met by N. Mahoney and Ingalls. Hill again re-peated his assertion of economic problems, and then toldBrady that since the Company had laid off severalpeople from the panel room, his services were no longerneeded. Hill then handed him his termination letter andpaycheck.243.The electionThe Union filed its petition for an election on May 2,1983, and while the record does not disclose when theCompany received its copy, the record does show that itran a vigorousantiunioncampaign from shortly thereaf-ter.Antiunion articles were posted by Hill and N. Ma-honey on bulletin boards in the mail room and octagonbuilding, itssupervisorswere instructed and did talkwith individual employeesas tothe Company's position;employees were encouraged to watch an antiunion tele-vision show entitled "The Scepter of Violence"; P. Ma-honey met individually with seven to nine senior em-ployees in the octagon building, and then he, on paper,calculated the amount of that employee's weekly pay,and also the weekly pay of a similar employee at theAdel brickyard,in aneffort to show, as he stated, thatemployees would not be bettering themselves by votingfor the Union.In early July,and also2 days before the election, Hill,P.Mahoney, and N. Mahoney met with groups of em-ployees in the octagon room. Hill and P. Mahoney bothmade speechesto the assembled employees in whichthey attacked the Union, spoke of plants that had beenclosed down because of unions and advised that they didnot want a union in the Ballou plant, and to vote "NO"in the upcoming election.As previously stated, on July 15 the Board conductedan election amongthe production and maintenance em-ployees of the Employer. The board agent conductingthe election challenged the ballots of 12 of the 14 em-ployees who had been laid off in May. 25E. The Recall and Hiring of New EmployeesN.Mahoney testified that in July he became awarethat the Company needed additional personnel from talk-ing with people at the downtown office about "commit-ments" the Company had. While there were enoughbricks in the yard to package these orders, N. Mahoneycould see "our level of manpower wasn't going to getthe job done." He talked to Heckart, the packaging su-pervisor, and they went over the list of laid-off employ-ees, andHeckartsuggestedthat they hire all new em-ployees.In late July, the Respondent commenced recallingsome of the employees laid off on May 13. Clark andWarstlerwere recalled on July 29, and Sopoci onAugust 1.26 Robert Bean and Dan Pojar were also re-24 This exit interview is reviewed at length in sec. III,G,5,e below.25 It is to be noted that the names of the two other alleged discrimma-tees, Scott Clark and Kenneth R Sopoci, are not listed as challenged bal-lots.Although they were terminated on May 13 along with the 12 em-ployees whose ballots were challenged, they apparently did not attemptto vote. The tally of ballots provides for three eligible voters who didnot vote.26 G.C. Exh. 51 shows Sopoci recalled on this date.called, but declined the offer. On August 24 Respondentrecalled John Palmer, and a few days later on August 29,ithired four new employees. On September 3, R. Ingallswas recalled but he turned it down. In that month threemore employees were hired, and in October, seven more.No offers of reinstatement were made at any time toseven of the employees laid off in May, Gary Brady,Brian Brady, David McCarthy, Bryan Palmer, CurtisPalmer, Kevin Ruring, and Ed Thompson.F. The Alleged 8(a)(1) ViolationsThe complaint alleges 11 specific incidents of violationof Section 8(a)(1). The evidence in respect thereto willbe discussed in the same order as they are pleaded inparagraph 5 of the complaint, with the exception of sub-paragraph 5(j),which will be reviewed after subpara-graph 5(a), because of the time relationship of the twoincidents.Paragraph 5(a) alleges that "On or about December 71982 Respondent, by its Assistant Plant SuperintendentHeckart, threatened to discharge any employee who at-tempted to obtain union representation at Respondent'sfacility."The General Counsel sought to prove this alle-gation through the testimony of employees Dale Wat-chorn and Scott Clark.1.First affirmative defenseThe Respondent contends in its amended answer, atthe hearing, and in its brief, that there was a Board-ap-proved agreement that settled the allegation contained inparagraphs 5(a) and (b) of the instant complaint, andtherefore these sections should be stricken from the com-plaint.The record discloses that a charge was filed with theBoard by Dale Watchorn "An Individual," on February23, amended April 1, stating that he was discharged bytheRespondent because of his engaging in protectedconcerted activities.When the complaint was issued onApril 4, Case 18-CA-8082, in it was also contained twoallegations of independent violations of Section8(a)(1),which the Board had uncoveredin itsinvestigation ofWatchorn's charge.27 By a letter dated April 6, theBoard's field examiner notified the Respondent's laborrelations consultant Smith that Watchorn had agreed tosettle his charge on the basis of (1) waive reinstatement,(2) the payment of $696.44, and (3) the Charging Partywould withdraw his charge.On April 7, the Respondent's consultant, by letter, ad-vised the field examiner that it was forwarding a checkpayable to Watchorn, and that thecasewas settled onthe basis of this payment, and that in return, the Charg-ing Party would withdraw his charge, waive reinstate-ment, and "All interested parties will forgo a notice."The letter concluded by stating, "This entire matter issettled on the abovebaseswith the further understandingthat the Employer retain his nonadmission of guiltstatus."On April 12, Watchorn requested a withdrawalof his charge, and the Regional Director thereupon27 Pars 4(a) and (b) of that April complaint are identical to pars 5(a)and (b) of the instant case BALLOUBRICK CO.49issued an order granting request to withdraw charge, dis-missing complaint,withdrawing notice of hearing, andclosing case.The abovefacts disclose that,although there was noactual settlement agreement,there was, in effect, a pri-vate settlement between Watchorn and the Respondent.However, this settlement did not remedy all of the unfairlabor practices contained in paragraphs 5(a) and (b) ofthe complaint.Also, there was no posting of a notice, aterm of settlement which was specifically,requested bythe Respondent.The Board has uniformly demanded theposting of a notice to employees as an essential elementof the remedy for unfair labor practices.ClearHavenNursing Home,236 NLRB 853 (1978).Since Lodge 1426 was not a party to Case 18-CA-8082, nor isthere any claim that Watchorn was its agent,itwas not bound by the private settlement between Wat-chorn and the Respondent. To hold that the withdrawalbyWatchorn was binding on the Union would be adenial of its rights to file charges on behalf of the Re-spondent's employees.As the Board stated inUnionMining Co.,264 NLRB 275 (1982),"the Board has longheld that withdrawal or dismissal of a charge withoutprejudice does not bar a finding of a violation in a sepa-rate proceeding based on essentially the same allega-tions." It is also significantthat theBoard was not aparty to any settlement private or written. For the abovereasons, I do not find that paragraphs 5(a) and(b) shouldbe stricken from the complaint,and the Respondent'smotion is again denied.2. Second affirmative defenseThe Respondentin its amended answer also contendsthat the allegation contained in paragraph 5(a) is barredby the 6-month limitation period contained in Section10(b) of the Act. Section 10(b) in essence provides thatno complaint shall be issued based on any unfair laborpractice occurring more than 6 months prior to the filingof the charge with the Board,Since the date of the al-leged violation,December 7, 1982,issetout in thecharge, the question is whether or not the charge wasfiledwithin 6 months thereof.The record shows thatLodge 1426 filed its charge on May 23, 1983. Thus, sincethe 6-month period ran until June 23, 1983, the filing ofthe charge on May 23 did not exceed the 6-month periodfor filing a charge. The Respondent's second affirmativedefense is denied,and the allegation contained in para-graph 5(a) is not barred by the Act's statute of limita-tions.3.Merits of the allegations about interference,restraint,and coercion1..In support of the allegation contained in section 5(a)above, the General Counsel chiefly relies on the testimo-ny of Dale Watchorn, who had been hired in October1982, for the laboring job of brick blender.Watchorntestified that on December 7, 1982,he was workingbehind the monorail taking ofF brick seconds when heand his supervisor Bill Heckart engaged in a conversa-tion.28Watchorn described the conversation as follows:A. It started out with just general conversation.Itmoved on-I asked Bill what my future would bewith the company plus the benefits, if there wouldbe any increase in benefits.And Bill stated, to thebest of his knowledge,he assumed the benefitswould remain as they were.Iasked Bill aboutwhether there was a Union in the Adel plant andBill said there was a Union but he wasn't aware ofthe benefits that they were receiving.Billalsostated that anyone caught talking about a Union inthe plant would be terminated for an attitude prob-lem.He said the company would protest your un-employment.Theywouldn'thesitate to spend$5,000 to discredit you, to have your unemploymentdenied before they would ever consider givinganyone a nickel raise.Q. Do you recall anything else in this conversa-tion?A. Bill also said that people gel. too far out ofline, too vocal.Every once in a while the companyhas to use someone as an example to keep the restof the employees in line. And then we also dis-cussed the lunchroom.The conditions that we weresubjected to. And he acknowledged that there wasa problem,but there wasn'tnothing that he coulddo about it.Q.During this conversation,didMr.Heckartever direct you to John Hill?A. No, he didn't.Q. Did he tell you that the company policy re-quired you to talk to Mr. Hill if you had questionsabout Unions?A. No, he didn't.In corroboration of Watchorn's testimony, the GeneralCounsel presented Scott Clark,another packaging em-ployee. According to Clark he overheard a conversationbetween Watchorn and Clark that took place in Novem-ber 1982,whileWatchorn was operating the octagonmachine in the octagon building.29Watchorn and Heck-artwere talking about the weather,how cold it was,"And Dale said something like, well,if this was a Unionshop, things around here would be different. And Bill[Heckart] said that Union talks around here will get youfired according to Norm Mahoney."Heckart admitted that he had had many conversationswithWatchorn at various work stations in December1982,inwhichWatchorn would bring up unions. Inthese talksWatchorn would comment that this plantneeded a good union,and if it was a union plant the em-ployees would not be treated like they were. In reply,Heckart would tell him that he was not interested, and ifhe wanted to go any further that he had to talk to John28Watchorn's stated work station is corroborated by R. Exh. 45(g)which shows he worked on seconds for the workweek ending December8, 1982.29The octagon machine has eight sides,runs by air,and is used topackage special sized bricks 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDHill.The packaging supervisor denied that he ever saidthat union talk will get you fired, or that the Companywould protest unemployment compensation, or that theCompany would spend $5000 rather than give a nickelraise.As found in my rulings on credibility in section III,B,above,Watchorn was the lone witness of the GeneralCounsel that I did not find to be a credible witness.Likewise, I did not find the evasive, garrulous, Heckartto be a trustworthy witness. Scott was an impressive,straightforward witness who was in the employ of theRespondent when he testified against his employer's in-terest, and I credit his testimony. However, I do not findthat Scott's testimony in this instance sufficiently cor-roboratesWatchorn's testimony so that I can credit Wat-chorn's testimony over that of Heckart. Watchorn was aconstant complainer,and no doubt he did bring upunions and working conditions in the brick plant toHeckart on various occasions. However, he definitely setthis conversation as taking place on December7,whileworking behind the monorail, an entirely different build-ing than the octagon building. Clark, in turn, fixed theconversation he overheard as occurring in November,whileWatchorn was operating the octagon machine inthe octagon building. I find that the General Counsel hasnot proved by a preponderance of the evidence that onor about December 7, Heckart so threatened Watchorn.Accordingly, I shall recommend that this allegation ofthe complaint be dismissed.2.Subparagraph 5(j) alleges: "In or about December,1982, at Respondent's facility, Respondent, by its Assist-ant Plant Superintendent Heckart requested an employeeto engage in surveillance of other employees'union ac-tivities and sympathies and further interrogated said em-ployee about the Union activities and sympathies ofother employees."Scott Clark, who had been hired on October 14, 1982,for the packaging department, originally testified that inDecember he was taking seconds off of the monorail,when. Heckart asked him if he had heard Watchorn"talking aboutUnion activities or anything."WhenClark replied that he had not, Heckart said, "Well, if hedoes, tell me or Norm immediately and we'll take care ofit."Clark also testified that in the following week Heck-art asked him the same thing. On cross-examination,Clark, on being pressed about the date of the conversa-tion,while stating that he was not sure, agreed that itcould have occurred from mid-December to early Janu-ary.Heckart admitted that he frequently discussed unionswith Clark but denied that in December he ever askedClark about "supporting unions" or being involved inunion activities, or that he ever asked any employee toreport to him what they saw regarding union activity.The Respondent in its brief argues that Clark's story isimplausible because certain work records, Respondent'sExhibit 45(a), (c), and (e), indicate that during the periodfrom December 15 through December 29, 1982, Clarkdid not work on the backside of the monorail pickingseconds,Ido not find that the records, set forth by the Re-spondent, estop me from crediting Clark's testimony thatinDecember Heckart conversed with him about Wat-chorn as set forth above. Clark's original testimony wasthat the conversation occurred in December. While hethereafter conceded,on cross-examination,that it couldhave occurred from mid-December to early January, hekept insisting he was not sure of the exact date.The Respondent's own record, Respondent's Exhibit45(g), sets forth that Clark was working on the monorail1on December 8 picking seconds, and I regard this assupportive of Clark's testimony. Also, Respondent's Ex-hibit 45(h) shows that Clark worked on monorail 2 onDecember 6 and 7. I credit Clark's testimony and I-findthat Heckart did interrogate him about Watchorn's unionactivity, and that he asked Clark to surveil Watchorn forany union activities. I also find that Heckart's statementthat "we'll take care of it" was a thinly veiled threat todiscipline or dischargeWatchorn for engaging in suchactivity.Such statement by Heckart constituted an un-lawful infringement on employees' Section 7 rights andtherefore violates Section 8(a)(1) of the Act.3.Subparagraph 5(b) recites: "On or about January 27,1983, at Respondent's facility, Respondent by its Manu-facturing Operations Manager Mahoney, threatened thatunspecified reprisals would be taken against an employeeif the employee continued to engage in protected con-certed activity.30Watchorn testified that he had initiated a conversationwith N. Mahoney on January 27, near the back of thekiln,where he had gone to warmup after working in theopen, scooping snow. Watchorn asked N. Mahoney ifthe Company practiced discrimination and the operationsmanager asked what he was referring to. Watchorn thentold him that he thought he was being discriminatedagainst because he was not given the opportunity towork on incentive pay jobs or more desirable jobs. Wat-chorn also asked him about the Adel plant and describedN. Mahoney's answer as follows:He acknowledged that there was a union in theAdel plant, but it was company policy not to have aunion in this Sergeant Bluff plant. That the Compa-ny would discourage anyone from trying to start aunion. And that if I continued to criticize the Com-pany. I would be-what did he say now . . . if Icontinued to-I can't remember exactly what hesaid, I could be dealt with. I would be given a . . .oh boy . . . I would have been given a ... .After a long pause, Watchorn continued:He stated that if I continuedto criticizethe compa-ny, that I would be dealt with in a disciplinarymanner.When asked the kind of things that he was criticizing,Watchorn stated that in the past he had criticized the un-heated, dusty lunchroom, the insurance policy, and theglove awards.$0The Respondent's counsel also requested that this allegation bestricken from the complaint, on the basis that it was resolved by the Wat-chom settlement For the reasons stated in sec III,F,(I),(a),above, themotion is denied BALLOU BRICK CO.N.Mahoney recalled two conversations he had hadwithWatchorn. As to the first, he testified as follows,'without offering a date:Dale Watchorn had asked me on one occasion if wehad a union at our other plant, at Adel. And I re-sponded that we did. And he then wanted to knowwhy we didn't have a union at this plant. And I re-sponded to him that our policy concerning unionswas so stated in our rules and regulations.And I re-ferred him to that.Concerning the second conversation, N. Mahoney tes-lified that on January 27 Watchornwas near some kilncars, havingjust comein from the outside.Watchorncalled him over and stated that he wanted to complainaboutbeing discriminated against, thathe was beinggiven "shit jobs." N. Mahoney then told Watchorn thatliewas aware he was having some problems, and had re-ceived some disciplinarywarnings;but essentially hetried to give him a peptalk to get himto improve hisperformance and outlook. N. Mahoney denied that hetoldWatchorn that if he continued to complain hewould be disciplined.Assuming,arguendo,thatWatchorn's version is theaccurate version of their conversation, I do not find aviolationThere is no evidence that Watchorn wasacting on behalf of any employee other than himself, inmaking these complaints to N. Mahoney. As stated bythe Board inMeyers Industries,268 NLRB 493 (1984),activitieswill not be found to be "concerted" within themeaning ofthe Act unless theyare engagedinwith, oron the authority of, other employees. Accordingly, sinceWatchorn wasacting aloneand solely on his own behalf,Ifind that N. Mahoney'scommentswerenot unlawfulunder the Act, andI shall recommendthat thisallegationof the complaint be dismissed.Certified Service, 270NLRB 360 (1984).4.Subparagraph 5(c) alleges: "On or about May 4,1983, at Respondent's facility, Respondent, by its Super-visor of Making and Setting Department, Ray Horner,told an employee that if he was not already at the top ofa list of employees to be terminated that he would beterminated if he filed a safety complaintagainst an agentof Respondent."David McCarthy,amaintenancedepartment employ-ee, testified that on April 16, while standing on a con-veyor belt performing some repair work, it suddenlystarted up. He then looked at the controlpanel and sawhis supervisor, BillWiseman, with his left hand at theface of the control panel. On May 1 McCarthy' had aconversation with Edward Thompson, a fellow mainte-nance employee,and also a memberof the plant safetycommittee, about the conveyor incident. Thompson in-formed McCarthy that it was no accident, but a deliber-ate act by Wiseman, as he had talked to this supervisorabout the incident.McCarthy decided to file a safetyviolation report, and the two maintenance employeesagreed that they would file safety violation reports.McCarthy turned hisstatementover to Thompson, who51presented both statements to Manager H. B. Newman onMay 3.31McCarthy further testified that on the morning of May4 or 5,he was working in the maintenance departmentwhen Roy Horner, the millroom supervisor, stopped by.The two employees talked briefly, when Horner men-tioned that he had heard about the safety report thatMcCarthy had filed. Horner thensaid,"Well, if youweren't already at the top of the list, with that safetyviolation, you will be."32The General Counsel states in her brief that Hornerwas clearly conveying to McCarthy that people whofiled safety reports against their supervisors were likelyto get themselves placed on layoff lists., and that it was athreat not so much to McCarthy, as to all employees. Ido not consider such an offhand remark by an admitted-ly friendly supervisor from another department, to be athreatwithin the meaning of Section 7 and Section8(a)(1) of the Act. Clearly Horner was not hostile to theemployees as it was he who had first contacted theUnion about organizing the brickyard, and it was he wholater recommended to Tim Heilman that he contactunion official Sturgeon about unionizing the plant.McCarthy himself characterized this conversation as "ageneral conversation between fellow employeesas far asIwas concerned." Accordingly, I shall recommend dis-missal of this allegation. SeeGraneto-Datsun,203 NLRB550 (1973);New Process Gear,249 NLRB 102 (1980).5.Subparagraph 5(d) recites: "On or about May 16,1983, at a retail business in Sioux City, Iowa, Respond-ent,by its Supervisor of Dryingand BurningDepart-ment, (Vern Covington), told an employee that thereason certain employees had been discharged on May13, 1983, was because of their union activities."On May 16, the Monday after the layoff of the 13 em-ployees, Ed Thompson, one of those laid off and an elec-trician,was in the Mr. Donut Shop in Sioux City. VernCovington, the kiln supervisor, came in and Thompsoninitiated a conversation while they drank coffee. Thomp-son testified that Covington said he had just come from amanagement meeting with John Hill, and also mentionedthat he had just returned from a 2-week vacation, so thiswas his first day back at work. Thompson then toldCovington that he understood why some employees inproduction were fired, but he could not understand whyhe had been fired.33 Covington replied that John Hillhad said that he was afraid that if the Union got in,Thompson would be a leader in the Union. Covingtonfurther said that Hill had told him that the 14 were firedbecause of their support for the 'Union. According toThompson, his conversation with Covington about brick-yard matters took about 20 minutes, while they spentabout 15 additional minutes in discussing personal mat-31This testimony was uncontradicted and I credit it. Wiseman did nottestify as to the incident, but admitted that he received a letter of repri-mand from Hill, which was placed in his file32 This testimony was unrebutted, as Horner, although still employedby the Respondent at the time of the hearing, was not called to testify33 Thompson was a highly skilled electrician who had worked on theproject, including the installation of the Respondent's new highly auto-mated programmable controller 52DECISIONSOF NATIONALLABOR RELATIONS BOARDters.Both men had previously worked for Zenith in anarea plant,and had a common hobby in electronics.Covington testified that he returned to work on themorning of Monday,May 16,following a 2-week vaca-tion.On arriving at work he had talked with N. Ma-honey,and after lunch had talked to Hill.Covington de-scribed his conversation with Hill as follows:Q. What wassaid and by whom?A. He asked me how I enjoyed my vacation, Itold him' l enjoyed it fine,Ididn'tappreciate thesnow as I'd been caught in snow twice,we chattedfor two orthreeminutes, about purely personalmatters relatingtomyvacation,he gave me mytwo paychecks which weredue, I excused myselfbecause I had to return to work.Q. Wasanything else said?A. No.Covingtonacknowledged that he had had a conversa-tion with Thompsonin the evening of May 16 at the Mr.Donut Shop. When askedwhat was said and by whomthe kiln supervisor testified:Ed greeted me, hello or how are you or words tothat effect,at that time I recognized him, realizedwho he was,returned the greeting,told him I wassorry tohearabout the layoff,and he returned thatwords to the effect thathe expected it being as hewas newly hiredand one of the personshired forthe constructionprojectwhichhad been recentlyfinished,shortly after thatthe waitress brought hiscoffee andhe took thecoffee and returned to histable.When asked whatelsewas said between himself andThompson, Covingtonrepliedthatthat was basically it,that nothing else was saidthat hecould recall, andThompsonleft. In response to direct question asked bythe Respondent's attorney,Covingtondenied that Hillhad told himthat Thompsonwas laid off because of hisunion activity, or that he told Thompsonthat 14 employ-ees had been laid off becauseof their support for theUnion.Covingtonwas an unconvincing,hedgingwitnesswhose testimony did not ring true,but appeared to becontrived,and I do not credit his testimony.When askedhow he checked Thompson's name on the list of employ-ees givenhim by Smith at the April28 meeting, he re-plied thathe did notrecall,and that he did not recallany discussionthere of whomight be potential leaders.Covington'sanswerthathe didnot recall how hechecked Thompsonis incredible as these two knew eachother for overthe past 10years when theyhad worked-atZenith,a union plant,where Thompsonhad been astrong unionsupporter.His answerthat he didnot recallany discussionof who mightbe potential leaders is eitherincredible or showsa very poormemory.Smith's min-utes of the meetingset forth thatpotential plant leader-shipwas one of the major issues discussed at the meet-ing, and thatThompsonwas the second person listed asa potential plant leaderfor the Union.The Respondent in its brief makes much of the factthat there was no evidence of a supervisor'smeeting thatday. However there was a meeting of Covington and thekey management figure,as he testified that he had metwith Hill on the afternoon of that same day,and had"chatted"with him"about purely personal matters relat-ing to my vacation."34Thompson was a verbose witness, but a candid con-vincing one,and I credit his testimony that Covingtontold him that Hill had said the reason the 14 employeeshad been fired on May 13 was because of their union ac-tivities.This statement is clearly coercive as it informsemployees that if they engage in union activities theywill be discharged.This is a violation of their Section 7rights,and therefore violates Section 8(a)(1) of the Act.6.Subparagraph 5(e) alleges:"On or about May 16,1983, at a retail business in Sioux City,Iowa,the Re-spondent, by its supervisor of Drying and Burning De-partment,Vern Covington,told an employee that theRespondent would close Respondent's facility and trans-ferwork performed at Respondent's facility to Respond-ent'sAdel, Iowa facility in order to avoid union repre-sentation for its employees and that,after a hiatus, Re-spondent would reopen Respondent's facility and hire allnew employees."In the same conversation at the Mr.Donut Shop, re-viewed in(d) above,Thompson testified that Covingtonalso said:[W]ell-he said that John Hill had told him, duringthismanagement meeting, that it really didn't makeany difference on this because,if the union got in,they were just going to transfer everything to theAdel plant-build up product out of the Adel plantand then shut down the Sioux City plant and trans-fer everything to Adel. And, then when this thingblew over,that they was going to reopen the plantand hire new employees.And, that he figured-John Hill figured he had it beat.Covington denied that he told Thompson that Hill wasplanning on transferring the plant to Adel, and that Hillwas planning to reopen after a hiatus.The Respondent inits brief asserts that Thompson's statement is improbablefor several reasons. First, that the brick made at Adel isdifferent from the brick made at Sergeant Bluff, in thatthe Adel brick is a high sulphur brick, primarily used inthe construction of smoke stacks, whereas the SergeantBluff bricks is primarily used for the construction ofbuildings, such as schools,churches,and courthouses.For a second reason,the Respondent asserts that it isunpersuasive to suggest that a brickyard which has its94 I also do not credit Covington's testimony that the kiln supervisor'sconversation with Hill was limited to personal chatter about his vacation.In the 2 weeks he had been away,there was a drastic reduction in themanning level of the plant by the layoff of 14 employees,which had toaffect the operation of his drying and burning operations in various directand indirect ways.Hill, as the chief operating officer of the Company,was undoubtedly the driving force of the Company,and totally involvedin every detail of its operation.To believe that Hill would not discussthat reduction in force and its effects on the operation of the plant on thefirst day an important supervisor returned from vacation is incredible. BALLOU BRICK CO.own clay,would transfer its clay,facilities,and an inven-tory of nearly twenty million bricks to a facility hun-dreds of miles away.35However,Ifind that these reasons are far wide ofwhat Thompson said, and that the Respondent readmuch too much into what was actually said.It is truethat Thompson did state that he had been told by Cov-ington that Hill had said the Company would"transfereverything to Adel."However,itwould be highly un-reasonable to infer that this statement meant that over100 acres of clay and nearly 20 million bricks,would beshipped to a place 170 miles away.It could be inferredfrom Hill's statement that Ballou would transfer its man-agementtoAdel, have thisplant manufacture all of thebricks that it could produce,and after a sufficient periodof time,bring the managers back to Sioux City andreopen the Sergeant Bluff plant.IcreditThompson's testimony that Covington toldhim that Hill had told him if the Union became the bar-gaining representative of its Sergeant Bluff employees,the Respondent would close down that brickyard tempo-rarily,while its management worked at the Adel plant;then when the strife was over,and the layoff of the 14employees had calmed down and had ceased to be anissue,management would return to the Sergeant Bluffplant, and reopen it with a new work force. Certainly, athreat to close the plant down because of union activityisone of the most chilling and common tools used bymanagement to strike fear into the hearts of employees,and thereby discourage unionization.Covington was thekiln supervisor at the time and was,therefore,a generalagent of the Company.Accordingly,the threat describedis attributable to the Company and as it was clearly coer-cive,the Respondent thereby violated Section 8(a)(1) ofthe Act.7.Subparagraph 5(f) recites:"Since on or about May2, 1983, at Respondent's facility, Respondent, by its Man-ufacturingOperationsManager Mahoney,requested anemployee to engage in surveillance concerning the em-ployees' union activities and sympathies and further in-terrogated said employee about the Union activities andsympathies of other employees."On the evening of May 2,the day N.Mahoney andIngallsmade the list of 14 employees to be laid off, N.Mahoney telephoned a laid-off employee,Lewis LeMas-ter, and asked him to return to work as he needed somecleaning up to be done in the old mill.LeMaster was 70years old at the time, and had worked full time for theRespondent from 1966 until 1978,when he became 65years old. Thereafter, he worked part time to supplementhis Social Security income. He had last worked for theRespondent in December 1982, when he was laid off. OnApril 28,when N.Mahoney had filled in the consultants'poll about how he thought employees would vote, theoperationsmanager checked LeMaster as against theUnion.LeMaster returned to work the next day, May 3.He testified that on the first week of his return, N. Ma-honey asked him if he knew about a union trying to or-ganize the Company's employees.LeMaster advised himas The distanceas set forth in RandMcNally Road Atlas1980 Ed. is170 miles.53that he had heard it"uptown," but not from anyoneworking in the brickyard.LeMaster further testified that a week or so later N.Mahoney asked him, "if I had heard anymore about theunion,"and then"he asked me to keep my ears open andlisten to see if I hear anything about the Union:"LeMas-ter also testified that later in the summer,around thetime of the election,N.Mahoney again asked him tokeep his ears open,and "to listen to see if I heard any-thing about the union."N.Mahoney testified that on the day LeMaster re-turned the subject of union activity came up, but heforgot how it happened to do so. He did remember thatLeMaster informed him that he was aware of union ac-tivity at the brickyard. N. Mahoney admitted telling Le-Master that he would appreciate his support for theCompany,and that he further talked to LeMaster aboutthe union approximately six times in the following monthand a half.The operations manager could only recall oneemployee that he and LeMaster discussed,Steve Sweis-berger.In this conversation LeMaster had informed N.Mahoney that he doubted that Sweisberger would sup-port the Union,as he had been through "quite a hassle"during a strike at Iowa Beef Processors.On September 6, N. Mahoney spoke to LeMasterabout his inability to perform his job,due, as the oper-ationsmanager stated,to his age,and told him that hethought he should retire.LeMaster agreed, and left theCompany on the agreed date of September 30.N. Mahoney never did deny LeMaster's testimony thathe had told LeMaster to keep his ears open and listen tosee if he heard anything about the Union.His only rebut-talwas a weak statement that he did not recall makingsuch a statement.LeMaster was an honest witness and Icredit his testimony that his long-time friend and supervi-sor did tell him to do so.N.Mahoney's request must be placed in its propercontext.On the very day he had drawn up a list of 14employees to be laid off, most of whom were unskilledlaborers, he called back a long laid-off 70-year-old em-ployee, to do unskilled laborers work of clean up. Thenin a day or so, the operations manager instructed his oldfriend to keep his ears open and listen to try to pick upanything he heard about the Union. Certainly this wasnot a casual instruction that LeMaster was merely tolisten to other employees conversation about the Union,and simply retain this information in his head.The infer-ence is plain that N. Mahoney was telling LeMaster tolisten to obtain any employee conversations concerningtheir union activities,and to report that information backto him,so that he could know which employees wereunion supporters.N. Mahoney plainly requested LeMas-ter to engage in surveillance of the union activities of theRespondent'semployees and thereby interfered withtheir Section 7 rights.Accordingly,Ifind that the Re-spondent thereby violated Section 8(a)(1) of the Act.Ido not find that the General Counsel sustained herburden of proof that the Respondent interrogated Le-Master about union activities of other employees. Therecord only reveals one conversation between N. Ma-honey and LeMaster about one employee, Sweisberger. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, it does not disclose how the conversationarose or its context, and I find the record too vague tosustain a violation of this charge of interrogation.8.Subparagraph 5(g) alleges: "On or aboutJuly 13,1983, at Respondent's facility,Respondent,by its Presi-dent P. H. Mahoney threatened to reduce employeehours if they voted for the Union in the upcoming elec-tion."For proof of this allegation,the General Counsel relieson the testimony of Michael Owens concerning a con-versation that took place between Owens and P. Ma-honey, the chief executive officer of the'parent company,Sioux City Brick and Tile. Three days before the elec-tion, P.Mahoney had told Owens, a veteran employee of17 years of service, that he could not tell him how tovote, but he wished that Owens would vote no. On thefollowing day Owens was sitting in the Octagon buildingwhen P.Mahoney came in and sat down.Owens de-scribed the conversation as follows:Well, he said he'd like to discuss a few things, andhe went on with talking about how much moneythey made at Adel. Then he got out a pocket calcu-lator and said if we wanted 40 hours, at the rate ofpay that Adel got, that I still would not make anymore money at 40, even though we got a raise inpay.When asked if P. Mahoney told him why he was makingthe calculations as to what his wages would be for 40hours at the Adel rate, Owens replied that it was "just toshow that we couldn't make any more money, if we gota union in." When asked on cross-examination if P. Ma-honey ever told him that if the Union won the election,the Company was going to reduce the hours to 40 atBallou Brick,Owens said that he was not sure, "I don'tremember."P.Mahoney testified that he wanted to show to theemployees that they would not be benefiting themselvesby voting for the Union. He had prepared calculationson paper in the office to show them what they couldearn under the Adel union contract, and what they werecurrently making with no union. He then took the wagerate for an employee's job classification at Adel, multi-plied it by the 40 hours per week employees worked atAdel, and subtracted the insurance fees and union duespaid by the Adel employees. The bottom line for anAdel employee comparable to Owens was $234.55. Healsomade calculations for Owens using the 45-hourweek worked at Sergeant Bluff,and subtracted theirlower insurance cost,for a bottom-line take home pay of$241.54.On cross-examination P. Mahoney admitted that theemployees at Sergeant Bluff would never work 40 hoursaweek because of the problems associated with thenumber of kiln cars having to be put through the kilnevery day. 36ss There was extensive testimony by N Mahoney and Ingalls that in1982 when the Sergeant Bluff plant had been placed on a 40-hour week,ithad resulted in a, poor quality brick as the color and quality of thebricks were affected in the kiln, due to the shorter workweekOwens' testimony does not show that P. Mahoneymade any explicit threat to reduce the employees' hoursif they voted for the Union, nor do I find anyimpliedthreat.With an election coming up in 2 more days, P.Mahoney was campaigning for the Company,and wasshowing what he claimed to be comparative pay. He didengage in some flimflam by basing his calculations on a45-hour week at Sergeant Bluff and a 40-hour week atAdel, but this mismatch was readily perceived byOwens, as he told P. Mahoney that he objected tohaving to work 45 hours for the pay that Adel employ-eesmade in 40 hours.Since I find that there was nothreat to reduce hours, I find that P. Mahoney's conver-sation was not unlawful under theAct, andI shall rec-ommend that this allegation of the complaint be dis-missed.National Southwest AluminumCo.,197NLRB1008(1972).9.Subparagraph 5(h) alleges: "At all times materialherein,more particularly since some unspecified time in1981,Respondent has maintained in force and effect apolicy of encouraging employees to report the Union ac-tivities of other employees to management."In support of this allegation the General Counsel relieson a provision contained in the Respondent's rules andregulations,dated June 9, 1981. This provision is con-tained in General Counsel's Exhibit 5, pp. 4A and 4B, ex-tracted from General Counsel's Exhibit 37 and is quotedbelow as set forth in the Respondent's 1977 rules.Hill testified that the Respondent had had a book ofrules and regulations for its employees as far back as1916. Over the past 20 years changes were made by Hill,and the rules were revised by replacing sections or byrewriting the entire book.When employees were hiredthey were given the book of rules and regulations toread,and were required to sign on the second page oftheir application, that they have read and understoodthese rules.37 The other procedure used by the Respond-ent to inform its employees of its rules was the posting ofthem on two bulletin boards, one located in the millroom and one in the octagon.In 1977,Hill had revised the Respondent's rules by in-serting therein a new policy statement that advised itsemployees that the Company was a nonunion organiza-tion, always had been, and it was their desire that itwould always be nonunion, and that a union would hurtthe business. The final paragraph of the new policy state-ment read as follows:If anyone should come to you and ask youto sign aunion authorization card,we are asking you now torefuse to sign it. You have a right to join and37McCarthy,who was hired on September 2, 1980,testified that hesigned the last page of the handbook,and Thompson,who was hired onOctober 10,1982, testified that he also signed the last page of the hand-book afterreading itThe Respondent produced both McCarthy's andThompson's applications, R. Exhs 33(a) and (b), which showed their sig-natures on their applications acknowledging that they had read the rulesAlthough the record is clear that these two employees signed on theirapplications that they had read and understood the rules and regulations,it cannot be ruled out that they did not also sign the handbook itself Inany event,the record is crystal clear that newly hired employees wereexplicitly given the rules to read when they were hired, although notgiven a copy to retain. BALLOU BRICK CO.belong to aunion, andyou have an equal rightnotto join and belong to aunion.If any other employ-ee should interfere or try to coerce you into signinga unionauthorization card, please report it to yoursupervisor andwe will see the harassment isstopped immediately.In 1981, Hill again modified the Respondent'srulesand regulations,and drafted a replacement handbook,dated June 9, 1981, General Counsel's Exhibit 37A. In-corporated in these rules was the same policy statement,and the samequote from the 1977 revision, as set forthabove,with John D. Hill's signature, written directlybelow the matter quoted above. These rules were postedon the two bulletin boards as was the custom.In April 1983, Ballou again modified its rules and reg-,ulations andreplaced the 1981 booklet with one datedApril 11, 1983. These rules did not contain the provisionset forth above, but contained in its place a provisionwhich the General Counsel admits is not violative of theAct: "If anyone should ask you tosign a unionauthori-zation card, we believe that you should refuse to sign it.While you have the right to join a union, you also havethe right not to join."As Hill admitted, when these 1983 rules were revised,copieswere not given to the employees to read, butwere merely posted on the bulletin boards in the millroom and Octagon building.The provision posted on both of the Company's bulle-tin boards, from 1977 until April 11, 1983, plainly point-ed out to the employees that the Respondent did notwant its employees to sign union authorization cards,which is permissible under Section 8(c) of the Act. How-ever, the following sentence went beyond such expres-sion of opinion by instructing its employees to report tomanagement,"If any other employee should interfere ortry to coerce you into signing a union authorizationcard,"and managementwould see to it that "the harass-mentis stopped immediately." It is self-evident that theRespondent was equating solicitation with harassment,and the clause ominously promised that such harassmentwould be stopped immediately.In J.H. Block & Co.,247 NLRB 262 (1980), the Boardreviewed a similar bulletin board notice and found that itviolatedSection 8(a)(1).The Board stated that thatnotice "has the potential dual effect of encouraging em-ployees to report to the Respondent the identity of unioncard solicitors who in any way approach employees in amanner subjectively offensive to the solicited employees,andof correspondingly discouraging card solicitors intheirprotectedorganizationactivities,"Clearly thequoted rule of the Respondent was intended to and hasthe same effect, and would chill employees from solicit-ing cards and engagingin protected organization activi-ties.Under thesimilar circumstancesof the instant case, Ifind that the rule in question here to be unlawful andthat the Respondent has thereby violated Section 8(a)(1)of the Act.ElectricHose & Rubber Co.,267 NLRB 488(1983).That rule had been posted on the bulletin boardformany years prior to the April 11 deletion, but thisdeletionwas not realistically communicated to the em-55ployees. The fact that the Respondent removed the ille-gal clause cited above on April 11, and replaced it withan innocuous one, does not eradicate the violation.38The Respondent failed to communicate this change toits employees as they were not given any copies of thereplacement provision, nor were they told to read the re-placement clauses posted on the bulletin boards. The 29production and maintenance employees of the Respond-ent who had been hired since 1977 had been officially re-quired to read this illegal language when hired, and weregiven no notice whatsoever that this rule was not bind-ing after April 11. Merely changing some pages in abook kept in a drawer in the personnel department, orplacing some pieces of paper on two bulletin boards,with nothing more is legally insufficient notification toemployees, that they were henceforth entitled to signunion authorization cards, and to solicit other employeesto sign authorization cards without fear of reprisals bymanagement.Electric Hose Co.,supra. Such a belated andunannounced rescission of an illegal rule does not ab-solve the Respondent from its violation of the Act.Model A & Model T Reproduction Corp.,259 NLRB 555(1981);Automated Products,242 NLRB 424 (1979). Ac-cordingly, I find that the Respondent's maintenance in itsrules and regulations of the provision contained on pages4A and 4B interferes with, restrains, and coerces employ-ees in the exercise of their Section 7 rights and violatesSection 8(a)(1) of the Act.10.Subparagraph 5(i) recites: "At all times materialherein, Respondent has maintained in force and effect arule prohibiting solicitation and distribution of literatureat Respondent's facility at all times."The General Counsel relies on wording contained in alengthy paragraph of the Respondent's April 11, 1983rules and regulations (R. Exh. 10). Under the heading"PERSONAL BEHAVIOR," appears the following:It is true that some areas of behavior are potentialtrouble spots. Some of these are spelled out belowso that we realize that they require special attention.They can be grounds for dismissal. Absenteeism-Tardiness-Improper Punching of Time Cards-Weapons-Profane or Abusive Language-LeavingRegularly Assigned Work Location-Threatening-Fighting-NotFollowingInstructions--CarelessWorkmanship-Misuse or Sabotage of Equipment-*Soliciting-*Distributing Literature or Posting ofNotices on Company Property-Gambling-Falsifi-cation of Records-Removing or Revealing Confi-dentialInformation-AlcoholorDrugs-Smok-ing-Financial or Personal Problems-RestrictingOutput-WorkingUnsafely-Horseplay-PoorHousekeeping-Loafing-Theft-*S'SexualHarass-" It is a reasonable inference and I draw it, that Labor Relations Con-sultant Smith effectuated this change in language. PMahoney had firstcontacted Smith in the last week of March about Watchorn's charge, andSmith had rapidly taken over and handled that case In P Mahoney'sletter of April 5 to Smith, the chief executive officer had said, "As wesuggested on the phone, it will be our plan to go over some of these rulesand regulations with you while this matter is still fresh in all our mindslooking toward an updating of our labor relations at the Sergeant Blufplant" (R Exh 29 ) 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDment-Failure to cooperate fully in complying withall safety rules and regulations-Failure to report allinjuries or accidents to immediate supervisor-Un-authorized presence on Company premises outsideworking hours-Unauthorized use of other than de-signed areas for employee parking-Cleanliness and.Sanitation-Reckless or Personal Use of CompanyorCustomerVehicles and Equipment-ObviousDisloyalty to the Product we sell or to Ballou BrickCompany.The General Counsel argues that any employee read-ing this list of "potential trouble spots" would be awarethat being accused of any of the activities cited therein,could result in disciplinary action, probably dismissal, oreven criminal prosecution. The General Counsel furtherpoints out that the Respondent's rule has a veritablelaundry list of activities that it will not tolerate on itspremises,such as absenteeism, tardiness, weapons, fight-ing, sabotage, and gambling. At this point in this lengthyrule appears another activity that will not be tolerated:"Soliciting-DistributingLiterature or Posting of No-tices on Company Property."I find that by describing the soliciting and distributionof literature as "areas of behavior which require specialattention," the Respondent indicated that it consideredany solicitation and any distribution by its employees atany time and anywhere on its premises to be objection-able behavior, and ranked with sabotage of equipmentand gambling. Although no penalties for such miscon-duct was spelled out in the handbook, employees couldrealisticallyconclude fromitslanguagethat the Re-spondent was likely to discipline or discharge those whoengaged in such conduct as bringing weapons on thepremises, fighting, sabotage, gambling, solicitation, ordistribution of literature for unions.I find that this clause standing alone would constitutea violation of Section 8(a)(1) of the Act. The governingprinciple is that a rule is presumptively invalid if it pro-hibits solicitation on the employees own time.RepublicAviation Corp. v.NLRB,324 U.S. 793 (1945). Since thepage4 clause amounts to a flat, unlimited prohibition ofsolicitation or distribution of literature by employees atany andall times,it follows that it prohibits such activityon employees' breaktime or lunchtime. This would con-stitute a violation of Section 8(a)(l) of the Act.The Respondent in its brief never mentioned the page4 rules discussed above. Rather, the Respondent cites thefollowing provision which appears on page 6 of the samerules and regulations:SOLICITATIONS AND LITERATUREDISTRIBUTIONIn order to keep the plant and premises neat and at-tractive, it is necessary to restrict the posting ofsigns andthe distribution of literature on Companyproperty, No collections, ticket selling, solicitations,distribution of literature, or donations will be per-mitted on company property during employees'working time; except that it must be understoodthat nothing will interfere with employees' protect-ed concerted activities, regarding solicitation or dis-tribution of literature during employees' non-worktime.The Respondent then goes on to cite the caseOurWay,268 NLRB 394 (1983), in which the Board heldthat rules banning solicitation during working time statewith sufficient clarity that employees may solicit on theirown time. Therefore, the Respondent contends, sincetheir page 6 rule only prohibits solicitation and distribu-tion during employees' working time, the rule is pre-sumptively valid underOur Way,supra, and validity isfurther strengthened by the Employer's additional writ-ten explanation that employees are free during "non-work time" to engage in concerted activity.It is obvious that thereisanambiguity between thestarkwarning against solicitation and distribution onpage 4 of the rules and the contents of the provision onpage 6. An employee reading page 4 would be facedwith the straight-from-the-shoulder statement that if heengaged in soliciting or distributing literature on compa-ny premises at any time he could be dismissed. If the em-ployee would read on to page 6, he would read in lega-lese that he could probably engage in solicitation or dis-tribution of literature during his nonwork time. Howev-er, the Respondent, in no way, flagged its language onpage 4, to indicate to the employees that that rule was ofno more force and effect. Also, the employer never ad-vised the reading employee that the employee shouldread its page 6 provision to learn what the Company'sreal rule was on such activity. It is evident that this am-biguity was created solely by the Respondent.It has long been held that "the risk of ambiguity mustbe held against the promulgator of the rule rather thanagainst the employees who are supposed to abide by it."NLRB v. Miller,341 F.2d 870, 874 (2d Cir. 1965). SeealsoGould, Inc.,260 NLRB 54 (1982). Since this ambigu-ity is solely the responsibility of the Respondent, I findtherefore, under the principles set forth above, that bymaintaining ruleswhich strongly suggested that any so-licitation or distribution anywhere on its premises at anytime was prohibited, the Respondent restrained, coerced,and interfered with its employees' rights toengage inunion activity protected by Section 7 of the Act. As nospecial reason was shown for maintaining these rules, Ifind that by maintaining them, the Respondent violatesSection 8(a)(1) of the Act.Republic AviationCo. Y.NLRB,324 U.S. 797, 803-804 (1945).11. Subparagraph 5(k) alleges: "In or about April 1983,atRespondent's facility,Respondent, by its AssistantPlant Superintendent Heckart, created the impression ofsurveillance of employees' union activities."The General Counsel relies on the testimony of ScottClark, an employee who worked in the packaging de-partment under William Heckart, and who had a friendlyrelationshipwith his superior. As previously stated inIII,C above, the Union had an authorization cardsigningmeetingfor Ballou's employees at Judy'sBar in SergeantBluff after work on Monday evening, April 25. Clarktestified that he attended the beer party, and that on thefollowingmorning Heckart discussed with him his at-tendance at the union meeting. Clark described this con-versation as follows: BALLOUBRICK CO.A. He asked me if I went to that party last night.I said yes I did. And he said I thought so. Me andDave Clausen drove by to see who was all there bylooking at their cars. And I said yes I was there.Q. Do you recall anything else from this conver-sation?A. Oh, he named off a few other people whowere there, that he believed was there. Dan Pojar,Steve Bertrand , and I can't remember the othernames, but he proceeded to name a few people.Q. Do yourecall anything else?A. He askedme who elsewas thereand I justsaid,well I was.That is allIwould tell him.Q.Was thereanything more to your conversa-tion?A. No, not thatI remember.According to Heckart, he first had a conversation withClark at the plant on "the night of the beer party or theday of the beer party." When asked what was said, theassistant plant superintendent testified as follows:Do you want to go, hey, do you want to comeover and have a free beer, Judy's buying us a kegbecause we changed over to her place. They usedto drink at Catherine's now they go over to Judy's.Appreciation, free beer, free keg.Q. Did he mention it was a Union party?A. No sir, he did not.Q. Did you know?A. No sir, I did not.When asked if Clark said anything after this conversa-tion,Heckart replied as follows:Not that day, after the beer party there was. Hesaid that they had a union card-signing party. Thatwas the day after.When asked again if Clark said anything else, Heckartreplied, "No, just that I should have been there."Heckart further testified that on the day after the partyhe told Clark "that therewas apretty good turn out atthe free beer party." When asked how he knew that hestated that he and Clausen ride from work together, andwhen he had passed by Judy's Place he commented toClausen that "free beersurebrings out the brick yardersor something like that."As previously stated, Clark was a credible witnesswhose credibility was further enhanced by his testifyingagainst the Company, while still in its employ. I creditClark's version of this incident, finding that Clark didnot have a conversation with Heckart on the day of themeeting at Judy's and did not invite him to come for freebeer. The meeting was supposed to be a secret, so obvi-ously Clark would not have revealed it to his supervisorprior to the meeting. I also credit Clark's testimonyabout Heckart's conversation with him on the followingmorning, as Heckart was a consistently untrustworthywitness. I find that Heckart's comments on Tuesday letClark know that he and another supervisor had drivenby Judy's and had examined the cars on the bar's parkinglot so as to identify which employees were attending the57meeting. Further, the assistant plant superintendent letClark know that he knew the names of several of theemployees whose cars were parked outside. The Boardhas long held that when management gives its employeesthe impression that it is spying on their ` union meetingsand activities, it has a chilling effect, and a tendency todeter employees from their rightful participation in unionactivities.I find that the Respondent, by Heck art's statement toClark on the day after the union card signing meeting onApril 25, constituted an impression of surveillance, andsuch conduct interferes with and restrains the employeesof the Respondent from exercising their Section 7 rights,and thereby violates Section 8(a)(1) of the Act.G. The Employee Status of Gary BradyBrady was hired on April 17, 1981, as a brick packag-er, and worked on the monorail. Three months later hewas transferred by his supervisor Heck art to the sampledepartment.39 Inthe sample department employees gath-ered bricks from out of the yard, brought them to thedepartment, where they cut from the brick a portion ofthe faceusingpower saws. They then glued the facingsto plywood panels. These panels were made at the re-quest of companysalesmen,who would take them toprospective customers to display the products of theCompany. For approximately 6 months Brady performedthese duties with several other panel room employees.Brady testified that in late November 1981 the panelroom supervisor, David Clausen, asked him "if I wouldbe willing to accept the responsibilities of running thepanel room" or if he wanted to be "in charge of it" asClausen was being transferred to the position of safetycoordinator.Brady agreed and on December1,1981,commenced being trained by Clausen for the job. Clau-sen showed Brady how to do the paper work necessaryto ship the samples by UPS. Brady had to prepare a UPSaddress label, put it on the shipment, and enter a recordof the shipment in a UPS book. Clausen also showed himhow to complete the timecards for hourly employees. Healso had to fill out a weekly report on how many sam-ples remained to be done at the end of each week. Thepriority inwhich the samples were to be made wasranked by N. Mahoney.Clausen worked closely with Brady for several weeksand thereafter worked sporadically with him for about 6weeks. Brady testified that he was never told he was thesupervisor of the sample department, but acknowledgedhe received a wage increase of 25 cents an hour in Feb-ruary 1982. Brady also testified that no one from man-agementdiscussedwith him any changes in benefits,suchas insurance,sick leave, and vacation. This was un-contradicted, and I credit his testimony.N.Mahoneyand Ingallstestified that in February1982, Brady was told by them that he was being granteda wageincrease,and was informed that he was the su-pervisor of the sample department. They admitted thatno announcementwas madeof the promotion. Hill testi-ssThe terms "sample department" and "panel room" are used inter-changeably as are the words "panels" and "samples." 58DECISIONSOF NATIONAL LABOR RELATIONS BOARDfeed that Brady was appointed a supervisor on March 3,1982, and admitted that there had been a question aboutwhen he had been so appointed.Ingalls testified that after Brady was made a supervi-sor,he would stop in the sample department two orthree times a day for 3 to 5 minutes.He estimated thatBrady would spend about a half day on duties other thansawing the bricks like the other panel room employees.It is uncontradicted that Brady did continue to sawbricks and drive fork lift trucks,just as the other panelroom employees did.The question to be resolved is whether,as the Re-spondent contends,Brady occupied at the time of his dis-charge, the status of supervisor within the meaning ofthe Act.If he was such a supervisor,even if it be foundthat he was discriminatorily discharged,he would not beentitled to a remedy under the Act.40The General Counsel insists that Brady was merely aleadman,a category of minor supervisory employees thatCongress intended to leave under the protection of theAct.41Although it is true that Brady was told at theleast, that he would be in charge of the sample room or,arguendo,that he would be its supervisor,the use ofsuch general words does not confer supervisory status onan employee.The test is what duties did Brady actuallyperform.High Performance Tube,251 NLRB 1362(1980).The Respondent in its brief points to some 10 indicia ofsupervisory duties that were performed by Brady. Theseare reviewed below.1.Authorityto discipline employeesThe Respondentargues that Brady hadthe right todiscipline employees.The recorddoes not disclose thatBrady was ever told during his trainingperiod by anysupervisoror member ofmanagement,thathe had theauthorityto discipline employees,or to recommend thattheybe disciplined.Nor is thereany evidence that afterhis training period was over that he was so informed.While several of theRespondent'switnesses testified thatBrady had the sameauthorityas other supervisors andcould discipline employees,there is no evidence that thiswas communicated to Brady at any time.The Respondentrelies on one actual incidentto provethatBrady hadthe authorityto discipline,and in factcontendsthatBrady "effectivelydisciplined"BryanPalmer, a panel room employee.Heckart testified thataboutNovember 1982, hewas approachedby Brady inthe octagonoffice and that Bradytold him he had an at-titudeproblem withBryan Palmer, and did not knowhow tohandle it.He furthertold Heckartthathe did notwant to takeit toPlant Superintendent Ingalls, and won-dered what the correctprocedurewas forhandling it.40 Sec. 2(11) of the Actprovides:The term "supervisor"means any individual having authority, in theinterest of the employer,to hire, transfer,suspend,lay off, recall,promote,discharge,assign,reward, or discipline other employees, orresponsibly to direct them, or toadjusttheir grievances, or effective-ly to recommend such action,if in connection with the foregoing theexercise of such authority is not of a merely routine or clericalnature that requiresthe use ofindependent judgment41 SeeNLRBv.Security Guard Services,384 F 2d 143, 146 (5th Or1967), for a discussionof the applicablelegislative history.Heckart then asked Brady "if he knew about our writtenwarning forms,"and Brady replied that he had neverseen one.Heckart then showed Brady one of his warningforms, and Brady stated that he was going to the officeand get a few.Heckart did not know if he ever securedany or not.Brady's account of his conversation with Heckart onthe incident was substantially the same,42 recalling thatHeckart advised him that"if you can't get somebody tochange their attitude maybe putting some paper on themmight help." Brady did not issue a written warning toPalmer,but did talk to him about his attitude, andPalmer turned over a new leaf.It is evident from the above that Palmer was not disci-plined by Brady. Discipline is defined inRobert's Diction-ary ofIndustrial Relations,revised edition, as:Action byan employer, short of discharge,againstan employee for infraction of company or contractrules.Discipline may take the form of loss of rightsunder the agreement,being sent home for a periodof time, lossof pay, or otherpenalties set out in thecontract or agreed to as a method of avoiding or re-ducing the incidence of infractions.Clearly,talking to an employee to improve his attitudedoes not constitute discipline in any form.The incidentalso helps sustain Brady's testimony that no managementemployee ever told him thathe had theright to disci-pline employees.The Respondent's rules and regulationsin effect at that time as shown in General Counsel's Ex-hibit 37provide for a three-step discipline procedurewhere the first offense calls for a written warning. It islogical that if Brady had been given the power to disci-pline by management,he would have been informedabout it, and given copies of the Company's warningforms to carry out this duty. The Bryan Palmer incidentis too weak a reed to support the Respondent's positionthat Brady possessed the power to discipline.2.Authorityto recommend hiringThe Respondent points to the hiring of one employeeas proof that Brady had the authority to effectively rec-ommend the hiring of employees.This employee wasBrady's son,Brian Brady. Brady testified that he askedIngalls if it would be permissible for the son of an em-ployee to come to the plant and fill out an applicationfor a job, as his son was unemployed. Ingalls replied thatthat was fine, have him come in and fill out an applica-tion, and we will treat him like anyone else.According to Ingalls, in August 1982 he had a conver-sationwith Brady, whose son was out of work. Bradytold the superintendent that his son was a good worker,and if he was hired they could both come to work in thesame car.Ingalls then told Brady, "Well, Gary, it's yourboy and you know what the work is here. If you believehe can do it why I am most happy to see that he gets thejob." Brian Brady came to the plant and went through42 Brady, although a generally credible witness, was evasive undercross-examination about Palmer's attitude and whether he wanted to sawbricks,and was obviously trying to defend the young employee BALLOUBRICK CO.the first interview, but did not go through a secondinterview, because Ingalls said, "Gary recommended himand he was Gary's son."43When asked what procedure is followed regardinginterviewswhen family members recommend otherfamily members as employees, Ingalls replied as follows:The person being interviewed still comes downand makes out the formal initial thing to make surethat the fellow does have two arms and two legs.That he is not blind in those regards. But when afamily, father/son, a father recommends and he isworking at the plant there is some less considerationto the total interview system then there would be ifone of the employees who doesn't have but it's justa friend or we were hiring someone else yes. Werelymore in that situation on the person who toldus about.N.Mahoney testified that Brady mentioned to himthat his son was out of work., and wondered if there wasa chance he could be hired. N. Mahoney replied, "I toldhim he would have to go through the normal procedureof application."Ingalls also admitted that it was common for employ-ees to recommend the hiring of relations, and that in1982-1983 one other employee had been hired throughthe recommendation of a parent. Ingalls further testifiedthatwhen a father, who is working at the plant recom-mends a son there is less consideration for the total inter-view system. Steven Uthe had been hired at the requestof his father, Ron Uthe. The father was not a supervisor,but an unskilled packaging laborer.It is clear from the above that G. Brady's request thathis son be hired carried no more weight than that of arank-and-file employee. I do not find that the hiring ofBrady's son was an incident of supervisory authority.3.Authority to transfer employeesThe. Respondent in its brief properly states that, the au-thority to transfer employees between departments isalso a significant indicia of supervisory status. However,the Respondent did not attempt to prove this principle,but attempted to prove that Brady requested the transferof employees into the sample department.Brady admitted that it was common for him to ask Su-perintendent Ingalls for more people on a day-to-day,temporary basis. If Ingalls approved his request hewould then go and inform Heckart of Ingalls' approval,find out if Ingalls had checked with Heckart and, if so,then they would negotiate over which employee Bradywould get. Brady denied that he had anything to do withhaving employees transferred on a permanent basis.The Respondent relies on the transfer of two employ-ees into the panel room as proof that Brady had the rightto recommend transfers. The first incident involves Russ4a Heckart testified that he was sitting at his lunch table when Bradyremarked to Ingalls that the plant was hiring and he had someone hewanted hiredWhen Ingalls said the Company was using Job Service forreferrals,Brady answered that it was his son Ingalls replied, "Well thenby all means have him come down and fill out the applications and we'lltalk with him."59Ingalls.The Respondent points to theminutes of the su-pervisor'smeeting of March 23, 1982, as proof thatBrady recommended the transfer of Russ Ingalls. Theseminutes read as follows, "Gary Brady asked about get-ting someone to help pick brick to the key. Russ Ingallswill be given a try as time permits." (R. Exh. 38(b).)Brady testified that at this meeting he had told OrvilleIngalls that he needed someone with a good eye forcolor to help pick brick to the key. Ingalls then askedHeckart if he had someone available that had a good eyefor color. Heckart then named several people, and finallysaid Russ Ingalls had as good an eye as anyone,so theycould try him out in the panel room. Brady had no ideawhat kind of eye Russ Ingalls had.The testimony of the superintendent explains the bare-bones language contained in the minutes about Russ In-galls' transfer, and corroborates the testimony of Brady:Gary said he really needs some one that had a goodeye to help with the selection of the bricks. Andthat he just needed that person. So we discussedavailablepeople that was there. And when westruck RussIngalls,Gary said, he would be fine.Orville Ingalls admitted that other names had beenmentionedbeforeRuss Ingallshad been named. AfterRuss Ingalls was named,OrvilleIngalls thenfollowedhis procedure, and asked Heckart if it was acceptablewith him to remove Russ Ingalls from his department,and Heckart replied that it was. Russ Ingalls was trans-ferred the next day into the panel room. OrvilleIngallsalso admitted that if Heckart had refused to approveRuss Ingalls' transfer another employee would have beenselected. It is clear from the above that Gary Brady wasa veryminoractor in this transfer, and it was not G.Brady's recommendation that effectuated the transfer ofRuss Ingalls.The other transfer relied on by the Respondent wasthat of Gary Brady's son, Brian.Gary Brady testifiedthat Heckart came to him and asked if he could foreseeany problem of a father-son combination working in thepanel room, if he sent Brady's son to work there. GaryBrady replied that there would be no difference workingwith him than any other employee. Brady also testifiedthat he never told Heckart that he wanted Brian Bradyto work under him in the panel room.According to Heckart, Gary Brady came to him andasked if he had any employees he could let go perma-nently, and he said he did, but we have to have O. In-galls' approval first. Brady replied that he knew that, buthe wanted to ask Heckart first, because if he did notagree there was no reason to go to Ingalls. Brady thenasked if Heckart cared which employee he took, and theassistant plant superintendent replied that he did, andthat he would not let Brady have his best people. Bradythen stated he wanted Brian, and Heckart replied thatwas fine by him. Superintendent Ingalls did discuss thistransferwith Heckart, and Brian was transferred to thepanel room.Icredit Brady's testimony over that of Heckart, andfind that it was Heckart who initiated the matter ofBrian Brady being transferred into the panel room, and 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Brady merely went along with the desire of his su-perior foreman. Neither incident relied on by the Re-spondent displays that Brady possessed the supervisoryauthority to transfer employees or to effectively recom-mend such action. Even if Heckart's account were cred-ited, itwould show that Brady's request was a veryminor link in the chain of transfer.4.Authorityto assign workThe General Counsel concedes in her brief that Bradyassigned work to panel room employees. Brady admittedthat he assigned the employees working in the panelroom to their daily jobs, whether there were present theaverage 5 employees, or up to 10. Generally he wouldassign two employees to operate the sawing machines tosaw bricks in the morning, and two other employees tooperate the machines in the afternoon.44 Other employ-eeswould be instructed to go out in the yard with aforklift truck and bring in the bricks that were to bemade into samples. When they completed one task, hewould assign them to another. These assignments weremade without any authorization by the plant superin-tendent. I find that Brady's authorityto assignwork wasa strong indicia of supervisory authority, and it will bereviewed at length hereafter.5.Other indicia of of supervisory authoritya.Attendance at supervisors' meetingsBrady admitted that he attended all supervisory meet-ings held in the front office, during the period he was incharge of the panel room and that production employeesdid not attend such meetings. Brady further admittedthat in these meetings that he would voice his need foradditional temporary workers in the panel room, but hedid not always get the people he had requested. Brady'sattendance at these meetings was an indicia of superviso-ry status.Southern Indiana Gas Co. v. NLRB,657 F.2d878 (7th Cir. 1981);Maine Yankee Atomic Power Co. v.NLRB,624 F.2d 347 (1st Cir. 1980).b.The care of timecardsThe Respondent asserts that Brady performed otherfunctions in the panel room which are indicative of hissupervisory status. Chief among these was Brady's testi-mony that he was responsible for panel room employees'timecards. Each week he would fill out on the back ofeach card the department that each panel room employ-eeworked in, whether the panel room, packaging, oryard work. He also would make entries on the cards ifan employee forgot to punch in, and Brady knew thatthat employee had been on time, or if the timeclock mal-functioned. Brady also punched a timecard for himself.Brady's handling of timecards was of a clerical nature,and in fact consumed a very minor portion of his time.While he did not testify how much time he spent a weekon checking the average five to six timecards, Heckart44 The sawing of brick was the most disliked work in the department,as Brady testified that "everybody" said they did not want to saw Thework was subject to OHSHA standards which provide that a personcould only saw bricks up to 4-1/2 hours per daytestified that he spent about 2 hours a week in handlingthe timecards of his 20 employees. I do not find thatBrady's handling of timecards was an indicia of supervi-sorystatus,but was a brief, clerical task.c.Vacation requestsWhen an employee wanted to take a vacation he filledin a brief typed form, addressed to the plant superintend-ent.On this form he filled in the date that he desired tobegin the vacation, the date of the last day to be worked,and the date he would return to work.Brady testified that he signed these forms over thetyped word, "Supervisor," and along the word, "Ap-proved," to let Ingalls know that that employee's requestwas not in conflict with the request of some other panelroom employee, so that two employees would not be onvacation at the same time. This testimony was uncontra-dicted.Ingallstestified that the supervisor had to approve theemployee's request for vacation, sign it, and then turn itin to the front office or to him. An office employee thenchecks that employee's absenteeism record to see if he iseligible for a vacation. Ingalls himself would check toseewhether there were such violations of companyrules,or unexcused absences of such gravity as to denythe applicant's vacation request.When these conditionswere satisfied,Ingallswouldsignhis approval.45It is clear from the above that Brady's approval was avery minor segment of an employee receiving permissionto take a vacation. Since the panel department had norecords as to absenteeism, or rule violation, Brady hadno knowledge of these factors. The great bulk of thework concerning that employee's eligibility for a vaca-tionwas done in Ingalls' front office. If the employee'sabsentee record or work rule violations were excessive inIngalls' opinion, that employee reserved no vacation, andBrady's signature meant nothing. I do not find Brady'sapproval for an employee's request for vacation was anyindication of supervisory status, but was merely of a cler-ical nature.d.Wages received by BradyThe General Counsel contends that the fact that Bradycontinued to be hourly paid after he was put in charge ofthe panel room, while all other supervisors at that timewere on a weekly salary, indicated that Brady was not asupervisor.However, I do not find this to be necessarilyso. In prior years the Employer had several hourly paidsupervisors,William Heckart and Roger Heilman, whosubsequently became salaried employees.The Respondent, on the other hand, contends that be-cause Brady at the time of his layoff was the highest, paidemployee in the panel room, this indicates he had super-visory status. I do not find such a relationship. It is truethat at the time of the May layoff Brady's hourly rate of$4.95was 20 cents per hour higher than the next panelroom employee's rate. However, thissamepanel room45 Requests for vacation were admitted into evidence, R Exhs. 21 and22Each of these forms carried Mahoney's initials on the bottom leftcorner indicating that he also had to approve the vacation request BALLOUBRICK COemployee, Ron Uthe, had a higher rate of pay thanBrady, from February 1982, when, according to the Re-spondent,Brady became a supervisor, until October1982,when Brady received a 25-cent-per-hour increase.Also to be noted is that 12 production employees, repre-senting 26 percent of the rank-and-file work force, re-ceived a higher hourly rate than Brady at the time of theMay 1983 layoff.e.Vacation payThe Respondentalso arguesthat the fact that Bradyreceived 2 weeks' vacation pay at the time of his dis-charge isalso an indiciaof his supervisory status. Undercompany rules, supervisors received 2 weeks' paid vaca-tion after 1 year of service, whereas rank-and-file em-ployees received 1 week after 1 year.Brady testified that on, the afternoon of May 13 he didnot know if he was entitled to I or 2 weeks' vacation, asHill had never informed him of how much vacation hewas entitled to. He also knew various production em-ployees who received 2 weeks' vacation.46 Brady thenasked Hill about his vacation,and Hillsaid to N. Ma-honey something to the effect that "Well, I guess we cangive you 2 weeks, right Norman." Brady subsequentlyreceived 2 weeks' vacation pay.According to Hill, as Brady wasbeinglaid off on May13, Brady asked if he would be authorized to receive va-cation pay, and Hill answered that he would. WhenBrady asked how much, Hill replied that he said, "Gary,you've been a supervisor, you get 2 weeks. There's noquestionabout it." Hill admitted that he had never previ-ously informed Brady that he was entitled to 2 weeks'vacation, nor did he have any knowledge of N. Mahoneyor Ingalls doing so.Hillfurther testified that supervisors earn their 2weeks' vacation after the first year of employment, as ofthe anniversary date of their employment. Also, thatonce a former production employeebecamea supervisor,he would be given credit from his date of employmenttowards his anniversary date for a supervisor's vacation.Hill then admitted that since Brady became a supervisorbefore his anniversary date of April 17, 1982, that afterthat date he was eligible for 2 weeks' vacation. Brady, infact, took his 1982 vacation in August and received Iweek. No one informed him that he was due 2 weeks, aswould be required under Hill's explanation.Ido not find that the fact that Brady received 2weeks' vacation pay on May 14is anindicia of supervi-sorystatus.Had Brady'sstatus asa supervisor beenclear, he would have received 2 weeks of paid vacationin the summer of 1982 under the Company's formula.The Company's failure to pay him for 2 weeks in 1982indicates that at thattimethe Company did not considerBrady a supervisor. When he was paid 2 weeks in 1983circumstances were a great deal different. The Companyhad already been told by its laborrelationsconsultantthatan unfairlabor charge would be filed against it. By46 Production employees with 5 years of service received 2 weeks'paid vacation The seniority list of May 2 (it Exh. 15) shows that 17 pro-duction employees were entitled to 2 weeks' vacation under that crite-rion61paying Brady 2 weeks' vacation pay, the Company wasbuilding its case that Brady was a supervisor.f.Insurance premium and pay in lieu ofThe Respondent contends that Brady's receipt ofmoney, in lieu of his insurance premium being paid bythe Company, is also indicative of his supervisory status.Some weeks after Brady was hired, he was presentedwith a typed piece of paper captioned "Plant GeneralEmployees-Group Insurance Program" (G.C. Exh, 25).This paper outlined the program of hospital and medicalbenefits contained in a contract the Company had withan insuranceprovider. It contained eligibilityrules stat-ing that after 1 year of employment the Company wouldpay 25 percent of the monthly premium; after 2 weeks,37-1/2 percent; and after 3 years 50 percent. The finalparagraph stated that the employee had the option toaccept the program or reject it. On June 2, 1981, Bradysigned the document stating that he did not want the in-surance.Hill testified that the Company had no copy of the su-pervisor's program, but did have in fact aninsuranceplan for line supervisors. In this program the Companypaid the following schedule of premium insurance: after90 days' employment, 25 percent; 1 year, 50 percent; 2years, 75 percent; 6 years, 100 percent. Hill further testi-fied that when Brady was made a supervisor, his insur-ancebenefits changed, although no record was offered tosupport this.Brady testified without contradiction that no one everexplained to him the insurance benefits received by a su-pervisor, nor did he know that there was any differencebetween the benefits supervisors received, and those re-ceived by production employees. However, Brady admit-ted that he received a check in lieu of insurance cover-age dated December 15, 1982, in the amount of $662.96.This represented a 50-percent payment of a supervisors'annual premium.The payment to Brady of cash at therate due a supervisor is a slender indication of superviso-ry status.g. Supervisor's hardhatBrady testified that he received a blue hardhat in Janu-ary or February 1982, following a conversation withHeckart. Heckart told him to move a bale of bricks witha forklift, and when Brady said he did not have a hard-hat,47Heckart went into the supervisors' shack, pickedup a blue hat that had formerly belonged to a retired su-pervisor, and told Brady to wear it, and ever after thatBrady had done so. Brady knew that supervisors woreblue hardhats, but denied he was ever issued a hardhatby Clausen,Ingalls,or N. Mahoney.According to Clausen, he and Brady were in the officewith Ingalls before February 1982, when Clausen re-marked to Ingalls that Brady was now a supervisor, andshould not he get a blue hat? When Ingalls said yes,Clausen got Brady a blue hat. Clausen also testified that47 It was company policy for employeesin some departments to wearhardhatsGeneral laborers wore red,maintenance,orange,forklift truckdrivers,green,and supervisors, blue 62DECISIONSOF NATIONALLABOR RELATIONS BOARDhe kept a running record of which employees received ahardhat, and that when he issued a hardhat to an em-ployee he would write in a book the name of the em-ployee who received it, and the date of receipt. No bookwas produced to support this testimony. Ingalls corrobo-rated Clausen's testimony.Since Brady admits that he received and wore a bluehat, it is not necessary to resolve the credibility issue orunder what circumstances it was issued to him. He alsoadmitted that blue hats were worn by supervisors. This isa mild indication that Brady was a supervisor.6.ConclusionThe question about whether, as the General Counselcontends, Brady occupied in May 1983 the status of aleadman or, as the Respondent insists, that he had thestatus of a statutory supervisor is a close question. How-ever, I am persuaded, after consideration of all the rele-vant facts, that theissue mustbe resolved in favor of theRespondent.As I have previously found, Brady did not have theauthority to effectively recommend that an employee bedisciplined,hired,or transferred to another depart-ment.48 However, he did have the authority to assignwork to panel room employees, which required the useof independent judgment.While the General Counselargues that this function was merely routine in nature, Ido not find it to be so. It was Brady who instructedwhich employees should run the cutting machine saws,when they should start, and when they should stop, ajob disliked by all panel room employees. It was Bradywho ordered employees to drive forklift trucks, and togo out into the yard and select certain colored brick, andbring them back to the panel department for sawing. Itwas Brady who told which employees to glue the slicedbricks onto panels, and when and where to do otherwork.While the sawing of brick was unskilled work,that is not the test forassigningwork and utilizing inde-pendent judgment. As stated inHoliday Inn,211 NLRB461 (1974), the test of responsible direction does notdepend on the "complexity or difficulty" of the work,but rather that the alleged supervisor exercise independ-ent judgment without consultation with higher manage-ment.Although Brady's authority to responsibly assign workwas my chief consideration in finding him to be a super-visor, there are several other factors that identify himwith management. He attended supervisory meetings ona regular basis.49 He was on the same insurance scheduleof benefits as the other supervisors, and he wore a bluehardhat which signified to all employees that he was asupervisor.On all of the evidence, I find that Gary Brady was asupervisorwithin the meaning of Section 2(11) at alltimes material hereto, as he was in charge of the paneldepartment and responsibly assigned and directed the48 The Respondent did not claim that Brady had the authority to sus-pend, layoff,recall, promote,or reward other employees49 SeeSouthern Indiana GasCo v NLRB,657 F 2d 878(7thCir1981),Maine Yankee Atomic PowerCovNLRB,624 F 2d 347,365 (1stCir 1980)panel room employeesin their work,and used independ-ent judgment in making such assignments and reassign-ments.As sucha statutory supervisor underthe facts ofthis case he is not entitledto any relief under the Act.SpringValleyFarms, 272NLRB 1323 (1984);SarahNeuman Nursing Home,270 NLRB 663 (1984);Dixon In-dustries,247 NLRB 1446 (1980).H. The Alleged Discriminatory Discharges1.The General Counsel's prima facie caseI turn now to the dominant issue in these cases, andthat is whether the Company violated Section 8(a)(1) and(3)of the Act by terminating the 13 production andmaintenance employees on May 13. In applying theteachings ofWright Line,251 NLRB 1083 (1980), enfd.662 F.2d 899 (1st. Cir. 1981), I find that the GeneralCounsel has sustained her burden of establishing a primafacie case to support the inference that the union activityof the employees motivated the Respondent's decision todischarge them.One of the essentials of establishing a prima facie caseisthat the Respondent must have knowledge of theunionactivity of the adversely affected employees. TheRespondent contends that evidence must have been pre-sented to establish that the Respondent was aware thateach individual engaged in protected activity, before anunlawful motive can be attached to the employment de-cision affecting that employee.The General Counsel contends that it is not necessarythat the Respondent know specifically about the unionsympathies of each of the employees who were terminat-ed, but that a general knowledge of their activities is suf-ficient. I find that Board decisions support the GeneralCounsel's position.As stated inPark Tenn Co., 234NLRB 823, 825 (1978):Where a layoffsuch as here isfor the purpose ofdiscouraging union membership and activities ingeneral and is not necessarily directed at the activi-tiesof particular individuals, all victims of such alayoff are entitled to the same treatment and reliefwithout regard to the extent of their union activi-ties.Similarly, the Board enunciated the same principle inCollectramatic, Inc.,267 NLRB 866, 872 (1983):Respondent asserts that it cannot be found tohave discriminatorily discharged employeesunless itis specifically found to have known of each of theirunion activities. In the circumstances of this casesuch a specific finding is unnecessary. Respondentclearly knew of the union activity generally and oftheUnion's bargaining request. It also reacted tosuch activity by engaging in unfair labor practices.The well-timed discharges are of the same charac-ter, particularly since they are unsupported by de-clining sales or other economic considerations.That the Respondent had knowledge of its employeesbeing involved in substantial union activity before their BALLOUBRICK CO.selection for discharge on May 2 and their discharge onMay 13 is abundantly clear. Assistant Plant Superintend-entHeckart informed Brady on Monday, April 25, thathe knew about the meeting at the union hall on the pre-vious Saturday, and I draw the logical inference that thisloyal supervisor relayed this information to top manage-ment shortly thereafter.50 Heckart also had knowledgeof the April 25, Monday evening meeting at Judy's bar,as admittedly he discussed it with Scott Clark. He alsoknew about it from another supervisor, RogerHeilman.Heilman knew first hand about it as he, for some unex-plained reason, had walked in on the meeting at Judy's,and remained to drink beer.51 Hill, too, knew of theApril 25 unionmeeting ashe testified that supervisorCovington had reported it to him.Under the circumstances of this case, I find that thequestion of Employer knowledge has been met, as itknew generally of this union activity, and it knew specif-ically,when it received the Union's formal letter onApril 26 demanding recognition as the collective-bar-gainingrepresentative of its employees. SeeArtra Groupv.NLRB,730 F.2d 586 (10th Cir. 1984).At the April 28 meeting, conducted by consultantSmith— the supervisors were solicited to identify potentialunion leaders. Brady was named by just about every su-pervisor present. David McCarthy by N. Mahoney, EdThompson by Covington as the two had worked atZenith, where Thompson had been astrong union sup-porter; Curtis Petersen and Tim Heilmanwere named byIngalls.Following this discussion, the supervisors, aswell asChief Operating Officer Hill, Manufacturing Op-erationsManager N. Mahoney and Plant SuperintendentIngalls,were directed to rate all employees set forth onthe alphabetical pages, as prospective voters, under oneof three headings: for the Union, against the Union, orwere not sure. When Hill marked 10 employees of the 14who were eventually laid off as yes votes, this was tacitadmissionthat, in his opinion, these were union support-ers.52Also, where N. Mahoney marked 10 employees,who were also eventually laid off, as yes votes, this, too,was a statementthat he believed that they were proun-ion.He also marked three of the 14 laid-off employees asquestionable, and only oneas a no vote.It is truethatHillmarked off 30 employees as yesvotes, and that N. Mahoney marked off 20 as votes forthe Union, and only 14 employees were discharged. Thistype of strategy is well recognizedin the annalsof laborlaw as stated inNLRB v. Challenge-Cook Bros of Ohio,374 F.2d 147 (6th Cir. 1967):The respondent argues that because it did not dis-charge other employees who were known to beunion members, Weldon's discharge cannot be said°Heckart stated in his affidavit to the Board that company rules re-quired that employees speak to Hill if they wanted to discuss unionsSuiely,a loyal supervisor would report to Hill that a union meeting hadbeen attended by its employees5 i Smith,in his notes on the meeting he conducted on April 28, report-ed that"Approximately 18-20 people attended the beer party"Smith didnot state the source of this information,but Heilman had informed himthat he was present at Judy's52Hillmarked the other four employees who were eventuallylaid offas question marks.63to have been motivated by union animus. However,the mere fact that all union members or supportersare not discharged, does not disprove the fact thatan employee's discharge is based upon an unlawfuldiscriminatory motive.Because the Respondent had decided to keep operat-ing the plant at the same rate of production as prior tothe layoff, it had to maintain a substantial work force.This it did by retaining 33 production and maintenanceemployees and terminating 14. However, this does notmeanthat the Respondent cannot be found to have dis-criminatorily discharged the 13 production and mainte-nance employees.As stated inBallardMotors,179NLRB 300 fn. 26 (1969). "It is not necessary nor is it or-dinarily feasible to terminate every union member or ad-herent in order to discourage union membership."However, the Respondent did rid itself of 3 of the 5employees named in Smith's report of the April 28 meet-ing as thepotential leaders,Brady,McCarthy, andThompson, and along with them discharged 11 other em-ployees whom its chief operating officer and operationsmanager had classified as union supporters, all of whomhad signed union cards and attended at least one unionmeeting priorto the layoff.While Petersen was not dis-charged, this is readily understandable. He was a highlyskilled tool-and-die maker, being paid the same rate assome of the Company's unskilled laborers, $5.20 an hour,a remarkable bargain for the Company. The other namedpotential leader, Ron Ruring, was also not discharged,for reasons not disclosed.The record is also abundantly clear that the Respond-ent had strong antiunionanimus, startingwith its rulesand regulations. Then, as soon as it received the Union'srequest for recognition, it immediately hired a labor con-sultant to defeat the Union. Hill opened the April 28meetingby dolefully telling the supervisors that it was asad day as the Company was "under the throes of beingunionized."A vigorous campaign was thereafter wagedagainstthe Union and several independent violations ofSection 8(a)(1) were performed by company supervisorsas previously set forth.The credible record also shows that the 13 laid-off em-ployees were reasonably satisfactory employees. This isestablished by Hill himself. In the letter he presented toeach employee on May 13, the chief operating officerfirst explained that the work force had to be reduced dueto economic conditions in the building and related indus-tries.Then, in conclusion, he stated, "It should be under-stood that this is not for mis-conduct, but unfortunatelyis a reflectionof business conditions, which we see to beirreversible." The letters also stated that. if an employeewanted the Respondent to give any information concern-ing his job records it would "be pleased to do so." (G.C.Exh. 12.)In Hill's speech, given to the laid-off employ-ees, his typed notes show he also orally told them thattheywere not being laid off for misconduct or poorwork, but because of badbusinessconditions.His con-cluding commentread, "We wish you well and againregret ourmutual circumstances."It is alsoto be noted that the Company produced noderogatory records, or any writtenwarningsthatwere 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDever issued to these laid-off employees, nor did it claim ithad done so. The record is clear that it was companypractice to issue written warnings, as it gave one to Wat-chorn on January 28 for substandard work. It also issuedawrittenwarning to one Charles Pritchard in March1982,which company minutes showed was a "Final-FinalWarning." The Respondent's failure to issue anywrittenwarnings to the laid-off employees during theentire period of their employment is far more indicativeof the satisfactory nature of their work than are the stri-dent criticisms of Heckart andWiseman made at thehearing.53 The fact that 7 of the 14 discharged employ-ees were recalled in August is also indicative that theseemployees were reasonably competent workers.54It is also significant that four of the seven employeesnot recalled in 1983, had either never been laid off inprior years or had been recalled after layoff. DavidMcCarthy and Curtis Palmer commenced working forthe Respondent prior to the 1981 layoffs. However, nei-ther one was laid off in the 1981 or 1982 layoffs, whichspeaks well of their quality of work. Bryan Palmer wasnot laid off in 1981, but was laid off in 1982 only to berecalled after 6 weeks. Kevin Ruring was laid off in 1981and 1982; yet the Company thought enough of him tocall him back both years. As previously stated, no writ-ten records were offered to denigrate their work per-formance.2.The Respondent's reasons for the dischargeI turn now to the reasons offered by the Respondentfor the discharge of the 13 production and maintenanpeemployees to rebut the General Counsel's case.'The Respondent states in its brief that the chief reasonfor the layoff of the 13 employees was an overaccumula-tion of inventory that became a threat to the viability ofthe Company. The Respondent also asserts there weretwo lesser factors that contributed to its decision to layoff the employees; (a) it had completed the constructionof the project in April, and (b) it had hired several em-ployees in the fall of 1982 to perform various tasks andto relieve other employees to work on the project.P.Mahoney was the Respondent's chief witness in ex-plaining the Employer's decision to layoff the employees.The chief executive officer testified that the managementcommittee held a monthly meeting on April 4. The com-mitteehad been reviewing for several months thevolume of sales against the volumes of production andinventory, and it had a major problem because of adownturn in business. When asked on direct examinationwhat factors were presented to the management commit-tee that lead to the decision to layoff, the chief executiveofficer replied;A. Well, of course we keep a running tally of theamount of manufacture that goes into inventory, theamount of shipping that goes out and therefore, therunning tabulation of the inventory that we havessHeckart and Wiseman criticized various of these laid-off employees,as lazy, slow, lacking ambition, poor workers, and immature54 Robert Bean, Scott Clark, Russ Ingalls, John Palmer, Danny Polar,Ken Sopoci, and Ronald Warstler.and we were faced with the fact that we had a con-tinuallymountinginventory and the prospects forbusinesswere such that we could see first that wewere goingto be out ofpilingspace and that it wasjust an impossiblesituation.When askedon cross-examinationwhy the decisionwas made tolay off the employees, P. Mahoney had anentirely differentanswer:A. Three reasons: (1) the project that we hadbeen working on was largely finished, (2) we werenow through the worst of the winter weatherwhich always requires additional help because ofthe vicissitudes of the weather and just the fact thatyou have to contend with it; and (3), we had doneabout all we could in the way of packaging loosebrick that were required for specific shipments andthat sort of thing.However, when asked on redirect why the decisionwas made to layoff, P. Mahoney returned to his originalreason that the layoff was caused solely by an excessiveinventory:Because asof the time we had, you know, whenyou get to the point where you have an inventoryas much asyou sold in the previous twelve months,there comes a time when you have to call a halt.And we had gotten to that point.But, the record is clear that the Respondent did notcall a halt to the production of bricks at any time there-after.Not only did it not halt the production of bricks, itdid not even slow down the production of bricks. Hillhimself testified that in May when the management com-mittee wasmakingthe layoff decision, it was his desiretomaintainthe same level of production as before thelayoff, and that the Company was able to do so after thelayoff. In June, the Respondent manufactured 1,919,513bricks, a greater number of bricks than had been made in4 of the 5 previous months of 1983. On a long-term com-parison, the records also show that the rate of manufac-turingwas maintainedat thesameas before the Maylayoff. In the first 4 months of the year 6,984,516 brickswere manufactured, with 6,785,247 being produced inthe next 4 months a minor difference of 2.8 percent. (R.Exh 26.)Following the April 4 meeting, the Respondent hadtwo immediate methods of reducing its inventory, otherthansellingmorebricks. It could have shut down themanufactureof bricks completelyas itdid in the summerof 1982 when, according to Hill its inventory became un-manageable55or it could have cut down on the numberof cars put through the kiln. Yet the Respondent did nei-ther, and kept up a full production of bricks at the sameschedule it had operated on prior to the layoff. This wasobviously no way to reduce the inventory that the Re-spondent claimed was filling up its yard.ss R Exh 26 shows that the May 1982 inventory contained 19,518,634bricks which was 1,462,704 more bricks than the May 1983 inventory BALLOUBRICK CO.The inventory records do not sustain the Respondent'scontention that the yard was filling up, as. Hill admittedthat it held 19.5 to 20 million bricks. The inventoryrecord for April shows 18,457,866 bricks which was adecrease of 106,570 bricks from the March inventory.56P.Mahoney knew this as he admitted he received aweekly report from the accounting department on thestatus of the inventory. On May 2, when the layoff listwas compiled, the yard had a decrease in inventory fromApril of 401,936 bricks, which would have left room foralmost 2 million more bricks.Although the Respondent claims that an over accumu-lation of inventory became a threat to its economic sur-vival, it offered no records whatsoever to set forth that itwas having economic problems, or that business wasdown. Such a long-established corporation would havehad numerous financial records such as profit and lossstatements,quarterly and annual statements, and taxrecords to substantiate the oral statements of Butte andHill that business was bad.57 This failure of the Re-spondent to submit such documentary evidence causesme to believe that its financial records would not havesupported its claim that the Company was having eco-nomic problems and business was bad.58An analysis of the inventory records does not disclosethat business was bad in the spring and summer of 1983.In May and July the Respondent shipped 1,746,613 and1,739,413bricks respectively, each amuch greaternumber than those shipped in any of the first 4 monthsof the year, and also a greater number than bricksshipped in 8 of the 12 months of 1982. In June the Re-spondent shipped 2,556,605 bricks a greater amount by591,626 bricks than any monthly shipment made in 1982.Then, in August, it shipped 2,931,862 bricks, a greaternumber by 966,883 bricks than any monthly shipment inthe first 5 months of 1983, and all of 1982. According toHill, bricks normally are delivered 60 to 180 days fromthe time of the placement of an order. This would meanthatwhen the Respondent made those very large ship-mtents of bricks in June, July, and August, it had a sub-stantialnumber of orders for these bricks on May 2,when it made up its list of employees to be laid off.It is also to be noted that Hill's prophecy in his May13dismissal letters to employees that the Companyviewed the bad business conditions to be irreversible fora long period of time, was soon shown to be wrong. InJulyN.Mahoney recalled Clark,Warstler, Bean, andPojar because he said business was getting better and hesaw that he needed additional manpower. In AugustesHitl's statement in the letters he gave to the discharged employeeson May 13, that the yard had approximately 20 million bricks in it was agross exaggerationHe also repeated this same false figure in the speecheshe gave to the discharged employees as well as the employeesretained57 The Respondent did submit a graph for the years 1979, 1980, 1981,1982, and the first 4 months of 1983, of the bricks shipped and manufac-tured and the inventory at the end of each such period. However, it con-tains no figures that would show that business was bad in April as com-pared to any period of time within the past year.511 If evidence, such as business records, is within the party's particularknowledge and control, and such evidence would strengthen the party'scase if offered into evidence, that party is expected to introduce such evi-dence. The failure of the party to introduce such evidenceraises an ad-verse inferenceCapriccios Restaurant,249 NLRB 685 (1980),Dayton Ty-pographical Service,273 NLRB 1205 (1984)65Sopoci and John Palmer were recalled and in SeptemberRuss Ingalls was recalled.59 In addition to recalling em-ployees, the Respondent also hired four more employeesinAugust, three in September, and seven in October.Further proof that there were no economic problems,unsolicited substantial pay raises to its eight supervisors.(G.C. Exh. 41.)Concerning the minor reasons offered by the Respond-ent for the May 13 terminations little time needs to begiven to them. It is true that the project that had startedin July 1981 was substantially completed in April 1983.But the only two employees that the Respondent claimswere specifically hired for the project, Thompson andOsterholt, denied that this was so. Both men were skilledindustrial electricians and I credit their testimony thatwhile they were told in September 1982 when hired thattheywould work on the project, they were hired towork as permanent maintenance electrician employees.soAs previously stated, Thompson, viewed by management.as one of the top potential union leaders, was laid off onMay 13. Osterholt resigned from the Company's employ-ment in late December 1982 after telling Wiseman hehad to begin a jail sentence of 6 months for interstatetransportation of stolen machinery. Osterholt further toldhis supervisor that he would be out in May. Wiseman as-sured him he would have a job when he got out, and toreturn to the Respondent when he did so. On Monday,May 16, Osterholt returned to the plant. When askedwhat he did, he testified as follows:Iwent down, and well, I first talked to Mr. Hill,and he told me about their laying off the 13 peopleand he said possibly after-I believe he said aftersome of the union stuff died down -after this unionflap-I can't remember exactly how he phrased it,but after this union stuff died down, I would have achance of getting back to work.Hillwas very vague about this conversation with Os-terholt, admitting that he told Osterholt that "under thecircumstances we did not have a spot for him becausewe had had to make a layoff." I credit Osterholt's testi-mony. In August, Hill went to Osterholt's home threetimes to offer him his old job before finding him home.Osterholt was rehired in mid-October.Concerning Hill's claim that the Respondent had hired10 to 12 employees in the fall of 1982 to create a laborpool to release other employees to work on the project,the record does not bear this out. Both N. Mahoney andIngalls admittedthat there was no labor pool at Ballou;and that the term was not used at the Company. It istrue that in September and October 1982 the Respondenthired eight unskilled employees, but they were hired es-sentially to work on the monorail and octagon to pack-age bricks. They did at timesassiston the project whenss Bean,Polar, and R Ingalls refused recallMcCarthy, Curtis Palmer,Bryan Palmer, Gary and Brian Brady, and Thompson were not recalled.60At the time they were hired, they were informed that the projectwas scheduled for completion in November It is incredible that theywould have acceptedmaintenanceelectrician jobs that would only last 2-1/2 months 66DECISIONSOF NATIONALLABOR RELATIONS BOARDunskilledworkers were needed, but it was the Compa-ny's policy to move its employees throughout the plant,whenever and wherever needed.As a concluding defense of its layoffs, the Respondentargues strenuously that it followed the same procedure in1983 as it had done in layoffs made in 1982 and 1981,61in order to secure the best work force available. Howev-er, I do not find that the evidence sustains the Respond-ent's position.On the morning of Monday, May 2, N. Mahoney pre-sented to Ingalls two pieces of paper, both dated May 2,and both written in longhand by N. Mahoney.62 Thefirstwas a "Manning Table" which showed 32 positionsthatwould be manned after the layoff. (G.C. Exh. 46.)This handwritten page was as neat as a pin, with no inaterlineations, no cross-outs, no drawn stars, arrows, ques-tionmarks, and no doodling of any kind. The secondhandwritten document captioned, "Possible Layoff List(Hourly)Alphabetical" contained two lists of names,under the headings of "Preliminary and Final (after su-pervisory interviews)." This handwritten document wasalso as neat as a pin, with all 13 names in both columnsin perfect alphabetical order, and no marks or doodlingof any kind. (G.C. Exh. 45.)63These documents were in the sharpest contrast to thedocuments produced by the Respondent for the May1982 layoff. Pursuant to a subpoena from the GeneralCounsel, the Respondent produced five pieces of paperas being the records used in the 1982 layoff which werereceived into evidence as General Counsel's Exhibits55(a), (b), (c), and (d). However, on General Counsel'sExhibits 55(a), (b), and (d), N. Mahoney had written sub-stantial information on the reverse side of these pages, sothat actually eight pages of records were admitted intoevidence.General Counsel's Exhibit 55(a) starts with atwo-line note from Ingalls to N. Mahoney, advising himthat he has attached a sheet listing the names of the em-ployees and the positions they are manning.64 Ingalls'"IPrior to 1981 the Respondent had had no substantial layoffs formany years In October of that year four employees were laid off, and inNovember, 16 employees were laid off out of a production and mainte-nance work force of 70 employees Thirty P & M employees had beenhired earlier in 1981 Seven of the 16 laid-off employees were recalled thefollowing January and February. In May 1982, with the largest inventorythat its records showed it ever had, 19,518,634 bricks, the Company cutthe employees' hours to 40 per week, and slowed the speed of the kilncars to cut production On May 26, it laid off nine employees As theinventory continued to grow, on June 30 and in early July, it laid off 10more employees, and ceased the manufacture of bricks for 6 weeks, justpackaging out of the yard In mid-August, finding that business was pick-ing up, it recalled 10 of the laid-off employees62N Mahoney was not sure what date he had made these lists, butadmitted he might have started on Saturday, April 30. In any event itwas subsequent to the April 28 meeting in which management and super-visors had discussed which employees were potential leaders, and hadrated them as to being for or against the Union61 There was one alteration, where a line had been drawn through thename of Vince Desmond, on the preliminary list side.64 The attached sheet referred to by Ingalls is the front side of G CExh 55(b), and was originally written from top to bottom byIngalls Inneat printing Ingalls set forth each position, then printed the names of the42 employees who were working at those positions No supervisors werelistedmemo then goes into an explanation about how manyblenders the Company will need in the event of a layoff.The bottom half of this page, General Counsel's Ex-hibit 55(a) contains N.Mahoney's writing. He writes"We should be able to run the plant on 35 people" andthat this would mean laying off 8 people out of 43. Theoperations manager then writes a column heading "Someof the last people rehired" and lists six names, numberingthem 1 to 6, but not in alphabetical order. Under this hewrote another heading "Also in the possible list mightinclude," and proceeded to write and number ninenames, again not in alphabetical order. As N. Mahoneytestified,he and Ingalls then talked over the problem,and N. Mahoney then wrote a manning list on the backside of General Counsel's Exhibit 55(a), and they dis-cussed what individuals should be laid off on May 26,1982.This back page contains many written interlinea-tions, arrows, names crossed out, as well as added, andheavy, substantial doodling. Also, on the front of Gener-alCounsel's Exhibit 55(a), where the names of 15 pro-spective employees to be laid off were set forth, N. Ma-honey made various observations and markings alongsidethe names, such as keep, stars, words crossed out andwords added. Alongside the first two names of the sixnames written down by N. Mahoney, Jerry Shell, andJim Foxworthy, N. Mahoney entered a star, and thewords "agreed 1" and "agreed 4." Alongside of the thirdname, Don Jansen, he made a heavy ink out of the origi-nal entry, and then wrote a star. For each of the lastthree of the six names, Russ Ingalls, Kevin Ruring, andJohn Palmer, he wrote "Keep." for the first three of thebottom list of nine names, he wrote "agreed 6, agreed 2,agreed 5," along each of the first three names, also withstars.On name number four, he also placed a star. Heplaced brackets for names alongside numbers 5 and 6,and wrote "can pick if needed." Alongside the number 7name he heavily inked out three different notations. Forthe name alongside number 8, he drew a star and wrote"agreed 3." For the name alongside number 9, no entrywas made. Out of the 15 names, 8 were laid off May 26,1982.65As for the front page of General Counsel's Exhibit55(b), the 1982 manning list, originally drafted by Ingalls,N.Mahoney entered many check marks, stars, questionmarks, and a few notations alongside of various names.He also inserted seven names in the top middle of thepage, alongside the names of the 10 supervisors whichhad originally been written in by Ingalls. The nameswritten in by N. Mahoney were also not in alphabeticalorder.On the reverse side of General Counsel's Exhibit55(b),N. Mahoney had written a notation about insur-ance, as well as vacations, noting that "Arlene66 needsto make a list of those eligible."General Counsel's Exhibit 55(c) was a two-page alpha-betical list of hourly paid employees for the month of65 Shell, Foxworthy, Kibbons, Donlm, Blackman, Ray Levin, LarryLevin, and Jordan The ninth person laid off that date was Tim Deen,whose name was not listed on the front page of G C Exh 55(a), by NMahoney66 Arlene Nelson was the payroll clerk BALLOU BRICK COApril1982, and had been preparedby payroll clerkNelson. N. Mahoney admitted that when he made up themanning table,he had this list in front of him. N. Ma-honeyhad scrawled across the top "43 Hourly people-full time included Mike Holmes not LeMaster."The frontpage of General Counsel's Exhibit 55(d) wasa listing of 16 employees in alphabetical order, also com-posed by payroll clerk Nelson. The names on the listwere the employees eligible for free gloves,because theywere "without tardiness,absenceorworkrelatedinjury."On the reverse side of General Counsel'sExhibit55(d) N. Mahoney had written 15 names, as well as sixnames that were heavily crossed out. Nine of the namedemployees not crossed over were laid off on May 26,1982. The names were not in alphabetical order, and N.Mahoneyhad made many entries ofheavy dashes, checkmarks,and question marks, alongside various names.There was another striking difference in the manner inwhichthe layoffs were handled in 1982 in comparisonwith the 1983 layoffs. As set forth in section III,2,d,above, Hill prepared an elaborate letter for each employ-ee who was to be laid off,which he presented to eachemployee onMay 13.67 Hill also prepared a speech todeliver to these employees, which he delivered to themon the afternoonof May 13.However, in 1982, it wasIngalls who spoke to the employees who were being laidoff,notHill,and no letters explaining the dischargeswere passed out. Also, while Ingalls told them that theCompany had an economic crisis and had to reduce thecrew,he also told them that if business became better theCompany hoped to reemploy them.Hill's speech in 1983,was the voice of doom,telling them they were beinggiven a permanentlayoff,which was the same as a ter-mination,and that there was no chance of being calledback.The Respondent also produced,pursuant to a subpoe-na, the documents used in 1981 to determine which em-ployees should be laid off. (R.Exh. 42(a) through (h).)These intenselymarked-over records, like the 1982records,are in stark contrast to the documents allegedlyusedby theRespondent in preparing the 1983 list of em-ployees to be laid off. Just as N. Mahoney had done inthe 1982 layoffdocuments,he wrote voluminous noteson the reverse side of three of these sheets,so that whilefive sheets of paper were admitted into evidence, therewas a total of eight pages of records. Respondent's Ex-hibit42(a), (b),and (d)were alphabetical lists of the Re-spondent's employees as of September 1, 1981,and weresimilarto the list of employees,preparedby the officeand usedby N. Mahoneyin preparing the 1982layoff.Respondent'sExhibit 42(c) was a final manning tablethat had beenwritten byN. Mahoney on the back of Re-spondent's Exhibit42(b).N.Mahoney had written de-partment headings68 on this page, and then inserted vari-ous names under each heading,but notin any alphabeti-cal order. Numerous names were inked over, some were17 Ea.cept Scott Clark who received his letter on May 16''$Office, Retail,Motor Shop,Machine Shop, Monorail,Management-Staff, Lab,Panel Room,Yard & Loading,Pit-Grinding Mill Room, CarCleaning and Burning67circled, and check marksand question markswere notedbeside various names.Respondent'sExhibit 42(e) was written by N. Ma-honey on the reverseside of Respondent'sExhibit 42(d)and was described by him as a preliminarylayoff list.Eighteennames werewritten down,not in alphabeticalorder,with a circlednumber placed before each name.X's were writtenafter 15 of the namespreceded by a cir-cled number,and three names had question marks placedafter them, and twonames wereheavily scratched over.Above the18 numbered names,N. Mahoneyhad writtenin two unnumbered names, with a commentplaced afterone, and "plusx" after thesecond.Various letters andnumbers were heavily inked over, as on all other 1982and 1981 documents made or used upby N. Mahoney inpreparing for a layoff in those 2 years.Respondent'sExhibit 42(f) was described by N. Ma-honey as preliminary noteshe hadmade on a manningtable.On the left side ofthe page hehad written thecaption "Monorail," andbelow that he wrotein "Bill H"and "C. Pritchard,"then he wrote in 13 nameswith hiscustomary circlednumberbefore eachname,and in noalphabeticalorder.Theoriginalname alongside ofnumber 11 was crossedover,and another inserted in itsplace.Underthese names he hadwrittenin a secondcolumn heading"Loading & Yard,"and inserted sixnames thereunder.Two nameswere crossed out, and as-terisks, dashes and a questionmark wereplaced along-side of the other four. On theright bottom side was thecaption "Shop," witheight names placedthereunder, notin alphabeticalorder.In themiddle of thepage on theright side,N. Mahoneyhad writtenin the wordSpares,and listedthree names along side ofit.These threenames were the same names as the three names crossedout under the "Monorail"and "Loading& Yard" cap-tions.Respondent's Exhibit 42 was aptly described by N.Mahoney as: "It is the backside of 42(f) and it is someadditionalnotes and includes somepeople that werebeing consideredfor layoff,and has some questions thatIapparentlywas going to be asking supervisors aboutsome of these people." This page contained 13 names.Ten were listedunder the caption of "By Date lasthired" andhad each employee's date of hire alongside ofhis name. Alongsidethese dates was circled the question,"Who is married,who isn't?"Variousnames, notes, andquestion marks were inserted,with heavy doodling overmany words. The nameswere not in alphabetical order.Respondent'sExhibit 42(h) was the final layoff list,datedNovember6,1981.On it N. Mahoneylisted 16names, all withnumbers in circles before each name.Seven names had questions marks behind them, and threehad checkmarks. One name washeavily crossed over,witha replacement name placed alongside. The nameswere not inany alphabetical order.From a comparisonof the documentsprepared andused by theRespondent in its 1983layoffs, itis readilyevident thatthe Respondentdid not follow the proce-dureitusedin its 1982and 1981 layoff.In each of thetwo earlier years theRespondent used many pages ofnotes, clutteredwithnames of employees,with many 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrossed out or interlineated,with departments,job classi-fications,and observations written in. Most of the nameson these pages were sprinkled with question marks,check marks, arrows, heavy doodling, and other inser-tions.In making up the 1982 and 1981 layoff lists, N. Ma-honey had used for reference alphabetical lists of all em-ployees prepared by the front office, whereas he usednone in 1983. In 1982 he also,referred to a list of em-ployeeswho had received glove awards, and hadchecked some aspects of employees insurance and vaca-tion standing.In 1981 he reviewed the date of hiring todetermine the employees with the least seniority, andalso checked on themarriage status of certain employees.In reviewing the papers used by N. Mahoney in 1982and 1981, it is evident that he was slowly, carefully, andponderously, by a process of elimination working on theproblem of a layoff.His almost innumerable markings,such as question marks, and hisheavydoodling on lettersand names,show that he strove to end up with the bestemployees on the manning table, and the least competentemployees on the layoff list.The two pages that constitute the records of the 1983layoff are in no way similar to the records of the 2 prioryears.The manning table page as well as the layoff listare bothas sterile and neat as a pin,and show no traceof a process of elimination to arrive at a list of employ-eesmost suitable for a layoff.There are no questionmarks, no check marks, no doodling, or any other kindsof marks to indicate that N. Mahoney struggled overwhich employees should be retained and which onesshould be laid off.There is one other striking differencein the written records, and that is that N. Mahoney's pre-liminary list of employees to be laid off,aswell as hisfinal list, are both in alphabetical order. This is a far cryfrom the Respondent's 1982 and 1981 records whichshow that N. Mahoney never wrote a single list of namesin alphabetical order.Hill's action in drafting and preparing layoff letters foreach employee,in preparing a speech for the laid-off em-ployees, as well as for the retained employees,was alsototally foreign to the layoff procedures in 1981 and 1982.But the fundamental difference between the 1983 paper-work and the 1982-1981 paperwork,is that in 1982 and1981 the Respondent was honestly preparing for a layoff,inwhich it expected to call laid-off employees back towork whenbusinesspicked up, but in 1983, the Respond-ent-was planning for the termination of these employeesso that it could teach a powerful lesson to all of its em-ployees, not to seek union representation.As stated inCollectramatic,267NLRB 866 (1983),"Respondent decided on a power play, a mass dischargerather than a layoff of a group of employees to demon-strate that it would and could meet a union threat witheconomic force and thereby stifle any union support." Inlight of the circumstances of this case, particularly theRespondent's clear union animus,itsknowledge of theUnion's attempt to organize its employees, the timing ofthe discharges so closely behind the Union's request forrecognition,and the weakness of the Respondent's eco-nomic defense,Ifind thata preponderanceof the evi-dence in the record supports the finding that the 13 em-ployeeswere discharged in order to discourage themfrom seeking union representation.Accordingly, I findthat the Respondent's actions violated Section8(a)(3) ofthe Act, and that by such conduct the Respondent alsointerferedwith,restrained,and coerced its employees inthe exercise of their -organizational rights, guaranteed inSection 7 of the Act andtherebyviolated Section 8(a)(1)of theAct.NLRBv.Industrial Erectors,712 F.2d 1131(7th Cir. 1983).IV. THE OBJECTIONS TO THE ELECTION ANDCHALLENGES TO BALLOTSIn accordance with directives contained in the orderconsolidating cases, the issues in Case 18-RC-13438heard are transferred to the Board for decision. Havingfound for the reasons set forth above, that the termina-tion of employment of Robert C. Bean, Brian L. Brady,Russell T. Ingalls, David J. McCarthy, Bryan D. Palmer,CurtisPalmer,John Palmer,Danny Pojar,KevinRuring,Kenneth R. Sopoci, Edward Thompson, andRonald Warstler was in violation of the Act, such termi-nations interfered with the employees' freedom of choiceand prevented a free and fair election in Case 18-RC-13438. I therefore recommend to the Board that the chal-lengesto the ballots of the named employees be over-ruled and their ballots be opened and counted,69 furtherthat if the results of the election show that less than amajority of the votes have been cast in favor of theUnion, then that the election be set aside and a new elec-tion be ordered to be held at an appropriate time, andfurther that Case 18-RC-13438 be remanded to the Re-gional Director for Region 18 to carry out these direc-tions.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.The Union is a labor organization within the mean-ing of Section2(5) of the Act.3.The Respondent violated Section 8(a)(1) of the Actby: requesting employees to engage in surveillance ofother employees union activities and sympathies;interro-gating employees concerning the union activities andsentiments of other employees;informing employees thatif they engaged in union activities they will be dis-charged;threatening plant closure if employees selectedthe Union as their bargaining representative;maintainingin force and effect a policy of encouraging employees toreport the union activities of other employees to manage-ment; maintaining in force and effect a rule prohibitingsolicitation and distribution of literature in connectionwith union activities at all times;creating impressions ofsurveillance of the union activities of its employees.4.The Respondent on May 13, 1983, by dischargingRobert C.Bean, Brian L.Brady, ScottT. Clark,Russell69 In the event that the Board shouldfind thatGaryBrady was not astatutory supervisor,but an employee under theAct, the ballot of GaryBrady shall also be opened and counted.The ballot ofMichael Holmesshall be opened and counted as this was stipulated at the hearing BALLOUBRICK CO.69T. Ingalls, David J.McCarthy,Bryan D.Palmer,CurtisPalmer, John Palmer,Danny Pojar,Kevin Ruring, Ken-neth Sopoci,Edward Thompson,and Ronald Warstler todiscourage membership in and support of the Union vio-lated Section 8(a)(3) and(1) of the Act.5.TheRespondent has not engaged in any unfair laborpractices not specifically found.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent will be required to offer Robert C.Bean, Brian L. Brady, Scott T. Clark, Russell T. Ingalls,David J. McCarthy, Bryan D. Palmer, Curtis Palmer,John Palmer, Danny Pojar, Kevin Ruring, KennethSopoci, Edward Thompson, and Ronald Warstler imme-diate and full reinstatement to their former positions ofemployment, unless such discriminatee has been lawfullyreinstated or recalled, or, if these positions no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, dis-missing, if necessary, anyone who may have been hiredto perform the work which they had been performing.Additionally, the Respondent will be ordered to makethese employees whole for any loss of earnings or bene-fits they may have suffered by reason of the unlawfulterminations, with backpay to be computed on a quarter-lybasis,making deductions for interim earnings, andwith interest to be computed in the manner prescribed inF. W. Woolworth Co.,90 NLRB 289 (1950), andFloridaSteelCorp.,231NLRB 651 (1977). See generallyIsisPlumbing Co.,138 NLRB 716 (1962).As the unfair labor practices committed by the Re-spondent, particularly the acts of discrimination, strike atthe heart of the Act, a broad cease-and-desist order shallbe recommended, precluding the Respondent from "inany other manner" interfering with, restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed70ORDERThe Respondent,Ballou Brick Co., Sergeant Bluff,Iowa, its officers,agents, successors,and assigns, shall1.Cease and desist from(a)Requesting employees to engage in surveillance ofother employees'union activities and sympathies.(b) Coercively interrogating employees concerning theunion activities and sentiments of other employees.(c) Informing employees that if they engage in unionactivitiesthey will bedischarged.(d)Threatening employees with plant closure or dis-charge if they select a union as their bargaining repre-sentative.(e)Maintaining in force and in effect a policy of en-couraging employees to report the union activities ofother employeesto management.(f)Promulgating or maintaining rules forbidding em-ployees from soliciting for a union or distributing unionliterature at all times.(g)Creating the impression of surveillance of its em-ployees' union activity.(h)Discharging, laying off, terminating, or otherwisediscriminating against employees for supporting,joining,or engaging in activities on behalf of Machinists Lodge1426 or any other union.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rightsguaran-teed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Robert C. Bean, Brian L. Brady, Scott T.Clark, Russell T. Ingalls, David J. McCarthy, Bryan D.Palmer,CurtisPalmer, John Palmer, Danny Pojar,Kevin Ruring, Kenneth Sopoci, Edward Thompson, andRonaldWarstler immediate and full reinstatement totheir former jobs, unless such discriminatee has been law-fully reinstated or recalled or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or any other rights or privilegespreviously enjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result of the dis-crimination against them,in the manner set forth in theremedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its place of business in Sergeant Bluff,Iowa, copies of the attached notice marked "Appen-dix."71Copies of the notice, on forms provided by theRegional Director for Region 18, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any othermaterial.10 If no exceptions are filed as provided by Sec. 102 46 of the Board's7' If this Order is enforced by a judgment of a United States court ofRules and Regulations, the findings, conclusions, and recommendedappeals, the words in the notice reading "Posted by Order of the Nation-Order shall, as provided in Sec 102 48 of the Rules, be adopted by thealLabor Relations Board" shall read "Posted Pursuant to a Judgment ofBoard and all objections to them shall be deemed waived for all pur-the United States Court of Appeals Enforcing an Order of the Nationalposes.Labor Relations Board " 70DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director in writing within 20IT IS FURTHER RECOMMENDEDthat the complaint isdays from the date of this Order what steps theRe-dismissed insofar as it alleges violationsof the Act notspondent has taken to comply.specifically found.